Record/FILE ON DEMAND

FILED,
IN CLERK'S OFFICE. y
U.S. DISTRICT CO DNL.

je = APROS 2019 x

Acceptance of Offer with full immunity AND WITHOUT RECOURSE! MEC-O402BNYM-SPMODIS- SIMA OE LICE

and reserved with all rights retained, Private Property no trespass permitted or allowed under common law restrictions and prohibitions.

In the New York DISTRICT Court for the

DISTRICT of New York at Common Law

Mario E. Castro, Sui Juris,

Propria Persona
Plaintiff (s),
Vv.

THE BANK OF NEW YORK MELLON,

as Trustee for the Certificate
Holders of CWALT Inc., Alternative
Loan Trust 2006-0A11 mortgage
Pass-through certificates 2006-0A11,
£/k/a THE BANK OF NEW YORK MELLON,
ALTERNATIVE LOAN TRUST 2006-0A11;

Sub contract Case NO.17-cv~-4375-JS-GRB

PRESENTMENT/MOTION TO COMPEL
ARBITRATION

Pursuant to the Federal Arbitration
Act, 9 U.S.C. § 1, FAA §§ 3 or 4 and
Supported by Federal Rules 12(b) (1),
12 (b) (3), or 12(b) (6) and law.

The contract referred to is # 2019-
01091221MMLIC-WBF4UJCSM-U123899811°
Addendum to contract # 2019-
0211M1221MMLJIC-WBF4UJCSM- ADDEN1°

UNKNOWN Doe’s 1-12,000,
SHELLPOINT MORTGAGE SERVICING,
UNKNOWN Doe’s 1-12,000

RECEIVER
APR OS 2018
EDNY PRO SE OFFIC?

Defendant(s).

 

 

COMES NOW the Presenters, the Plaintiff’s, and requests this Honorable Court to honor
the fact that the Parties have negotiated an agreement that includes an Arbitration clause.
Neither the federal or state rules of civil procedure line up perfectly with the FAA (for example,
Rule 12 does not list “motion to compel arbitration” as a potential responsive pleading). Federal
courts in six circuits have treated motions to compel arbitration as motions to dismiss for lack of subject
matter jurisdiction under Rule 12(b)(1). A district court in the Eleventh Circuit is the only court
to expressly state that motions to compel arbitration should be brought under Rule 12(b)(1). MRI Scan
Ctr, LLC. " Nat'l Imaging Assocs., Inc., No. 13-60051-CIV, 2013 WL 1899689, at *2 (S.D. Fla. May 7,

2013). However, in the Second, Sixth, Eighth, Ninth, and Federal Circuits litigants have been permitted to
Page 1|40

 
 

bring motions to compel under the 12(b)(1) standard. See, e.g., Geographic Expeditions, Inc. v. Estate of
Lhotka, 599 F.3d. 1102, 1106-07 (9'" Cir. 2010); U.S. ex rel. Lighting & Power Servs., Inc. v. Inferface
Constr. Corp., 553 F.3d 1150, 1152 (8" Cir. 2009); Harris v. United States, 841 F.2d 1097, 1099 (Fed. Cir.
1988); Multiband Corp. v. Block, No. 11-15006, 2012 WL 1843261, at *5 (E.D. Mich. May 21,
2012); Orange Cnty. Choppers, Inc. v. Goen Techs. Corp., 374 F. Supp. 2d 372, 373 (S.D.N.Y. 2005). Other
circuits take a different position asserting that motions to compel arbitration should be brought
under Rule 12(b)(3) for improper venue. The Fourth and Seventh Circuits adopt this approach.
These circuits reason that because arbitration clauses are a type of forum selection clause and
therefore concern venue, motions to compel arbitration should be brought under Rule
12(b)(3). Gratsy v. Colo. Technical Univ., 599 Fed. App’x 596, 597 (7" Cir. 2015); Hayes v. Delbert
Servs. Corp., No. 3:14:-cv-258, 2015 WL 269483, at *4 n.1 (E.D. Va. Jan. 21, 2015). Only one
circuit adopts Rule 12(b)(6) — failure to state a claim upon which relief can be granted — as the
proper subpart for a motion to compel arbitration. The Third Circuit explicitly rejects the practice
of bringing motions to compel arbitration under 12(b)(3) and requires that motions to compel
arbitration should be made under Rule 12(b)(6). Palko v. Airborne Express, Inc., 372 F.3d 588,
597-98 (3"Cir. 2004); Lomax v. Meracord L.L.C., No. 13-1945 (SRC), 2013 WL 5674249, at *6 n.3

(D.N.J. Oct. 16, 2013).

Please note that this matter involves the right to contract clause, as one of the parties to
the contract is the United States and another is the state of New York, and that the United
States Congress has indicated in a recent finding that such contracts are binding (see
congressional finding record P.Bill. S -112 and private law 114-31 (December 3, 2016) whereby
in both instances Congress came to the congressional finding and determination that “SECTION
2. FINDINGS OF CONGRESS.

Page 2|40

 
(a) The Congress finds the following:

(1) That the United States by and through the Attorney General entered into an Agreement with
the Parties.

(2) The Agreement is a valid and binding settlement agreement between the Parties and the
United States that operates in the nature of a release-dismissal agreement.

(3) The Agreement contained an alternative dispute resolution clause that provided for
arbitration as the exclusive remedy for relief to the Parties and the United States.

(4) The United States consented to the arbitration and the awards made thereunder for the
equitable relief of the Parties and the United States are binding.

(5) Congress hereby expressly waives any defenses to the equitable relief awarded to the Parties,
Beneficiaries, and Corporate Beneficiaries by the arbitrator.

(6) The parties, beneficiaries and their immediate family members, and the corporate
beneficiaries are entitled to the relief established by the Agreement, the Awards, and the
provisions of this Act notwithstanding any other law to the contrary. Provided that, Joey Brandon
Kemp shall not be entitled to any relief or benefits established by the Agreement, the Awards,
and this Act.

And this was after Congress had presented the contract to its judiciary committee to determine

whether or not the contract was a binding obligation upon the United States of America-

NOVEMBER 5, 2016
Mr. PAUL introduced the following bill; which was read twice -and referred to the

Committee on the Judiciary.

Although in matters of arbitration the court is not permitted to consider and/or construe
the merits, only to enforce the arbitration clause within the framework of the contract as agreed
upon by the parties.

lL. STATEMENT OF FACTS

In New York, contractual arbitration agreements can be enforced under the New York Civil Practice Law and

Rules (CPLR) (New York's CPLR (Article 75) - (7501 — 7515)), or the Federal Arbitration Act (FAA) 9

U.S.C. §§ 1-1 6, 201 -208, 301- 307). Please take special note that memorandum and reference principles are embedded throughout, for

simplicity and convenience purposes.

Page 3|40

 
9 U.S. Code § 3 - Stay of proceedings where issue therein referable to

arbitration:

if any suit or proceeding be brought in any of the courts of the United States upon any issue referable
to arbitration under an agreement in writing for such arbitration, the court in which such suit is
pending, shall on application of one of the parties stay the trial of the action until such arbitration has

been had in accordance with the terms of the agreement, providing the applicant for the stay is not in

default in proceeding with such arbitration. (uly 30, 1947, ch. 392, 61 Stat. 670.)

History in Brief:

The Respondents in this matter have admitted the following:

The respondents admitted that they, in combination with the federal Reserve Bank,
which are for all practical purposes, because of their interlocking activity and practices, and
both being Banking Institutions Incorporated under the Laws of the United States, are in the
Law to be treated as one and the same Bank, did create the money or credit upon its own
books by bookkeeping entry. That this was the Consideration used to support the
Loan associated thereto, and that this is a common practice by all Federal Reserve member
banks and/or institutions. The money and credit first came into existence when they created it,
the Federal Reserve and the financial institutions have admitted that no United States Law or
Statute exist which gave them the right to do this. “A lawful consideration must exist and be
tendered to support the Note”. See Ansheuser-Busch Brewing Company v. Emma Mason, 44

Minn. 318, 46 N.W. 558.

This is a practice that the banks implement internally, they have admitted they have this
as a practice, this practice of theirs documents that the account balance was zero, and that they
created a new account in a different department which reflected a separate balance. That there

were four different balances, there was a loss balance, a credit balance, a zero-out balance and

Page 4| 40

 

 
finally there is an internal active system balance. None of which the borrower consented to, nor
were any of these extra balances ever brought to the borrower's attention prior to the present
time. That these practices do not excuse the fact that the respondents have provided the
evidence in support of the presenters claim that the account balance is zero, and that the
account for which they are referring is a new account that they've created without the consent
of the presenters, the borrower, or any other party. That they indeed created fraud in the
factum by not revealing the origin of the credits being lent, nor revealing the full matrix of the
origination of the funds being credited and the requirement for repayment. The plaintiffs made
no misinformation to the defendants, who chose to ignore each of their requests for validation
of the origination of the loan, and the matrix associated thereto-, the defendants when making
the loan, violated Regulation Z of the Federal Truth in Lending Act- 15 USC §1601 and the Fair
Debt Collections Practices Act 15 USC §1692; "intentionally created fraud in the factum" and
withheld from plaintiff... "vital information concerning said debt and all of the matrix involved

in making the loan” Deutsche Bank v. Peabody, 866 N.Y.S.2d 91 (2008).

Page 2 of the plaintiff's declaration (BECU (Boeing Credit Union) vs Williams, 2018; the Federal

Reserve admitted the following)), clearly highlights the following:
At line 21 through 24 it states-

... Charge off debt, after it has been delinquent for a sustained period. This process includes BECU
applying an internal credit (a practice for which they never advised the defendant and or the borrower,
and a practice which is not agreed to by the parties in the original agreement), in the amount of the loss
(whereby the Federal Reserve admit to crediting the account of the borrower), in order to zero out the
balance (here, the Federal Reserve admit that the balance is zeroed out, and that the account has been
closed) and close the account. (The Federal Reserve’s BECU then acknowledge, that they create now a

new account internally, and this newly created account, a creation of their own making, that is brought
Page 5|40
into existence without the borrowers knowledge and/or consent prior to its creation, is not the
borrower's responsibility to maintain and or to manage and or to offset, as no agreement exists for
such) the loss balance (which they have just documented is now zero) is then transferred from the
internal active system to internal collection system. Defendants continues to remain responsible for
the loss (for which they have documented that the amount of the loss is zeroed out and the account is
closed, meaning that the presenters is responsible for the amount of zero) (Conclusions, deductions,
summarization, emphasis, added). So when the Federal Reserve and its agents have sustained the
presenters accusation that the account balance is zero, and provided supported evidence by way of
affidavit/declaration and the associated loan documents for which the zero balance is evidenced, the
presenters was not required to provide any further evidence about the zero balance that is now proved
by the very party who would be required to provide those proves by the actual accounting ledgers,
comprehensive in nature and certified by someone duly licensed regarding such record-keeping. We
incorporate those records into this instant matter by reference, and demand that they be made to
appear on the record immediately as the Federal Reserve and its agents are the custodian of these

records and must produce them upon demand.

This establishes the existence of an obligation between the parties, and the presenters contend
that the bank had a contractual obligation to inform the borrowers that they were lending
BOOKKEEPING ENTRY CREDIT and not US dollars ‘or monies which at the time is considered coin or
currencies of the United States in general circulation’ as defined in statute, they failed to give vital

information concerning the debt and all of the matrix involved in making the loan as required by law!

The Defendants and other relevant parties (the respondents as provided in Exhibits B1
—C which is hereby incorporated by reference in this case) were notified as to the claim of

dispute by the Plaintiff's, and that there was a charge of breach of the agreement, and that

Page 6| 40
every instance they refuse to provide a complete comprehensive accounting certified by a
licensed accountant as required by law with consumer contracts dealing with commercial

transactions.

This matter involves a commercial transaction, placing it within the jurisdiction of the United
States Congress who has the premier right of regulating commerce, and incorporates The Federal

Arbitration Act, FAA 9 § 1-16.

A. The Dispute.

Shortly after the Plaintiffs became aware of the fraud committed against them and their
interest referencing a commercial contract, the Defendant's made several attempts to change the
terms and conditions of the original binding contract and addendum, and upon the last attempt to
change or alter the terms and conditions of the contract, the Plaintiff's presented a conditional
acceptance of offer/counter offer and addendum whereby the Defendant's if they did not agree had
an opportunity to express such disagreement while complying with the duty to respond, based on
the previous relationship and responsibilities/obligations then in existence between the parties,
and they intentionally, deliberately, knowingly, willfully made the conscious choice to acquiesce
by not responding and or by not properly responding as they have a duty to respond to each and
every “proof of claims” thereby not complying as required by the terms and provisions of that
agreement/contract creating tacit acquiescence and estoppel respecting the defendant’s and other

relevant parties (the respondents see...Exhibits B1- C).

The Commercial Agreement also contains an all-encompassing, binding and enforceable Arbitration

Clause at which provides in pertinent part as follows:

Page 7| 40

 
“Disputed Matters.

The defendant’s and other parties to the agreement have agreed that any and all challenges, disputes, and or
other related matters were to be addressed by arbitration, thus they have waived any and all rights and are
estopped from bringing forth any challenges in the present matter. Note the agreement clause respecting

arbitration, summarized here in part and incorporated herein by reference:

If. “ ARBITRATION- AN ADMINISTRATIVE REMEDY COGNIZABLE AT LAW

10290. ADDITIONALLY it is exigent and of consequence for the Undersigned to inform Respondent(s), in
accordance with and pursuant to the principles and doctrines of “clean hands" and “good faith,” that by
Respondents(s) failure and or refusal to respond and provide the requested and necessary Proof of Claims
raised herein above and thereby; and it shall be held and noted and agreed to by all parties, that a general
response, a nonspecific response, or a failure to respond with specificities and facts and conclusions of
common law, and or to provide the requested information and documentation that is necessary and in
support of the agreement shall constitute a failure and a deliberate and intentional refusal to respond and
as a result thereby and or therein, expressing the defaulting party's consent and agreement to said facts
and as a result of the self-executing agreement, the following is contingent upon their failure to respond in
good faith, with specificity, with facts and conclusions of common-law to each and every averment,
condition, and/or claim raised; as they operate in favor of the Undersigned, through “tacit acquiescence,”
Respondent(s) NOT ONLY expressly affirm the truth and validity of said facts set, established, and agreed
upon between the parties to this Conditional Acceptance for Value and counter offer/claim for Proof of
Claim, but Respondent(s); having agreed and consented to Respondent(s) having a duty and obligation to
provide the requested and necessary Proof of Claims raised herein above, will create and establish for
Respondent(s) an estoppel in this matter(s), and ALL matters relating hereto; and arising necessarily
therefrom; and,

10291. In accordance with and pursuant to this agreement; a contractually (consensual) binding
agreement between the parties to this Conditional Acceptance for Value and counter offer/claim for Proof
of Claim to include the corporate Government Agency/Department construct(s) whom Respondent(s)
represents/serves; as well as, ALL officers, agents, employees, assigns, and the like in service to
Respondent(s) will not argue, controvert, oppose, or otherwise protest ANY of the facts already agreed
upon by the parties set and established herein; and necessarily and of consequence arising therefrom, in
ANY future remedial proceeding(s)/action(s), including binding arbitration and confirmation of the award
in the District Court of the United States at any competent court under original jurisdiction, in accordance
with the general principles of non-statutory Arbitration, wherein this Conditional Acceptance for the
Value/Agreement/Contract no. 2019-01091221MMLJC-WBF4UJCSM-U1 2389981 1° constitutes an
agreement of all interested parties in the event of a default and acceptance through silence/failure to

Page 8| 40

 

 
respond when a request for summary disposition of any claims or particular issue may be requested and
decided by the arbitrator, whereas a designated arbitrator shall be chosen at random, who is duly
authorized, and in the event of any physical or mental incapacity to act as arbitrator, the Undersigned shall
retain the authority to select any neutral(s)/arbitrator(s) that qualify pursuant to the common law right to
arbitration, as the arbitration process is a private remedy decided upon between the parties, and with
respects this agreement, the defaulting party waives any and all rights, services, notices, and consents to
the undersigned and or the undersigned’s representative selection of the arbitrator thereby constituting
agreement, and any controversy or claim arising out of or relating in any way to this Agreement or with
regard to its formation, interpretation or breach, and any issues of substantive or procedural arbitrability
shall be settled by arbitration, and the arbitrator may hear and decide the controversy upon evidence
produced although a party who was duly notified of the arbitration proceeding did not appear; that the
Undersigned deems necessary to enforce the “good faith" of ALL parties hereto within without respect to
venue, jurisdiction, law, and forum the Undersigned deems appropriate.

10292. Further, Respondent(s) agrees the Undersigned can secure damages via financial lien on assets,
properties held by them or on their behalf for ALL injuries sustained and inflicted upon the Undersigned
for the moral wrongs committed against the Undersigned as set, established, agreed and consented to
herein by the parties hereto, to include but not limited to: constitutional impermissible misapplication of
statute(s)/law(s) in the above referenced alleged Commercial/Civil/Cause; fraud, conspiracy (two or more
involved); trespass of title, property, and the like; and, ALL other known and unknown trespasses and moral
wrongs committed through ultra vires act(s) of ALL involved herein; whether by commission or omission.
Final amount of damages to be calculated prior to submission of Tort Claim and/or the filing of lien and
the perfection of a security interest via a Uniform Commercial Code financing 1 Statement; estimated in
excess of TEN (10) Million dollars (USD- or other lawful money or currency generally accepted with or by
the financial markets in America), and notice to Respondent('s) by invoice. Per Respondent('s) failure and or
refusal to provide the requested and necessary Proof of Claims and thereby; and therein consenting and
agreeing to ALL the facts set, established, and agreed upon between the parties hereto, shall constitute a
self-executing binding irrevocable durable general power of attorney coupled with interests, this
Conditional Acceptance for Value and counter offer/claim for Proof of Claim becomes the security
agreement under commercial law whereby only the non-defaulting party becomes the secured party, the
holder in due course, the creditor in and at commerce. It is deemed and shall always and forever be held
that the undersigned and any and all property, interest, assets, estates, trusts commercial or otherwise shall
be deemed consumer and household goods not-for-profit and or gain, private property, and exempt, not
for commercial use, nontaxable as defined by the Uniform Commercial Code article 9 section 102 and
article 9 section 109 and shall not in any point and/or manner, past, present and/or future be construed
otherwise- see the Uniform Commercial Code article 3, 8, and 9.

10293. Should Respondent(s) allow the ten (10) Calendar days or twenty (20) Calendar days total if
request was made by signed written application for the additional ten (10) Calendar days to elapse without

Page 9| 40

 
providing the requested and necessary Proof of Claims, Respondent(s) will go into fault and the
Undersigned will cause to be transmitted a Notice of Fault and Opportunity to Cure and Contest
Acceptance to the Respondent(s); wherein, Respondent(s) will be given an additional three (3) days (72
hours) to cure Respondent's (s’) fault. Should Respondent(s) fail or otherwise refuse to cure
Respondent's(s’) fault, Respondent will be found in default and thereby; and therein, Respondent will have
established Respondent's(s’) consent and agreement to the facts contained within this Conditional
Acceptance for Value and counter offer/claim for Proof of Claim as said facts operate in favor of the
Undersigned; e.g., that the judgment of alleged “court of record” within the above referenced alleged
- Commercial/Civil/Cause is VOID AB INITIO for want of subject-matter jurisdiction of said venue;
insufficient document (Information) and affidavits in support thereof for want of establishing a claim of
debt; want of Relationship with the “source of authority” for said statute(s)/law(s) for want of privity of
contract, or contract itself; improperly identified parties to said judgment, as well as said dispute/matter;
and, Respondent(s) agrees and consents that Respondent(s) does have a duty and obligation to
Undersigned; as well as the corporate Government Department/agency construct(s) Respondent(s)
represents/serves, to correct the record in the above referenced alleged Commercial/Civil/Cause and
thereby; and therein, release the indenture (however termed/styled) upon the Undersigned and cause the
Undersigned to be restored to liberty, and releasing the Undersigned's property rights, as well as ALL
property held under a storage contract in the “name” of the all-capital-letter “named” defendant within the
above referenced alleged Commercial/Civil/Cause within the alleged commercially “bonded” warehousing
agency d.b.a,, for the commercial corporate Government construct d.b.a. the United States. That this
presentment is to be construed contextually and not otherwise, and that if any portion and/or provision
contained within this presentment, this self-executing binding irrevocable contractual agreement coupled
with interests, is deemed non-binding it shall in no way affect any other portion of this presentment. That
the arbitrator is permitted and allowed to adjust the arbitration award to no less than two times the
original value of the properties associated with this agreement, plus the addition of fines, penalties, and
other assessments that are deemed reasonable to the arbitrator upon presentment of such claim,
supported by prima facie evidence of the claim.

10294. The defaulting party will be estopped from maintaining or enforcing the original
offer/presentment; i.e., the above referenced alleged Commercial/Civil/Cause as well as ALL commercial
paper (negotiable instruments) therein, within any court or administrative tribunal/unit within any venue,
jurisdiction, and forum the Undersigned may deem appropriate to proceed within in the event of ANY and
ALL breach(s) of this agreement by Respondent(s) to compel specific performance and or damages arising
from injuries there from. The defaulting party will be foreclosed by laches and or estoppel from
maintaining or enforcing the original offer/presentment in any mode or manner whatsoever, at any time,
within any proceeding/action. Furthermore, the respondents are foreclosed against the enforcement,
retaliation, assault, infringement, imprisonment, trespass upon the rights, properties, estate, person
whether legal, natural or otherwise of the presenter/petitioner and/or his interest and/or his estate
retroactively, at present, post-actively, forever under any circumstances, guise, and or presumption!

Iv. NOTICE OF COMMON-LAW ARBITRATION:
Page 10| 40
10295. _ Please be advised that in-as-much as the Undersigned has “secured” the “interest” in the "name"
of the all-capital-letter “named” defendant as employed/used upon the face; and within, ALL
documents/instruments/records within the above referenced alleged Commercial/Civil/Cause, to include
any and all derivatives and variations in the spelling of said “name” except the “true name" of the
Undersigned as appearing within the Undersigned’s signature block herein below, through a Common-
Law Copyright, filed for record within the Office of the Secretary of State, of NEW YORK and or Las Vegas
State of Nevada, and, having “perfected said interest” in same through incorporation within a Financing
(and all amendments and transcending filings thereto), by reference therein, the Undersigned hereby; and
herein, waives the Undersigned’s rights as set, established, and the like therein, and as “perfected” within
said Financing Statement acting/operating to “register” said Copyright, to allow for the Respondent(s) to
enter the record of the alleged “court of record” within the above referenced alleged
Commercial/Civil/Cause for the SOLE purpose to correct said record and comply with Respondent's(s’)
agreed upon duty/obligation to write the "order" and cause same to be transmitted to restore and release
the Undersigned, the Undersigned’s corpus, and ALL property currently under a “storage contract” under
the Undersigned’s Common-Law Copyrighted trade-name; i.e., the all-capital-letter “named” defendant
within the above referenced alleged Commercial/Civil/Cause, within the alleged commercially “bonded”
warehousing agency d.b.a. the commercial corporate Government juridical construct d.b.a. the United
States. Please take special note, that the copyright is with reference to the name and its direct association
and/or correlation to the presenter.

10296. NOTICE: That the arbitrators "must not necessarily judge according to the strict law but

as a general rule ought chiefly to consider the principles of practical business" “#2 4%#s insurance Cov
London General Insurance Co (1927) 28 Lloyds List Rep 104

* “internationally accepted principles of law governing contractual relations"| 2" Schachtbady

R'As al-Khaimah National Oil Co {1990} 1 AC 295]
* If the contract (valid or otherwise) contains an arbitration clause, then the proper forum to

determine whether the contract is void or not, is the arbitration tribunal. {for exemple see Heyman
Darwins Ltd [1942] AC 356]

That any determination by the arbitrator is binding upon ail parties, and that all parties agree to abide by the decision of the arbitrator, that

the arbitrator is to render a decision based upon the facts and conclusions as presented within the terms and conditions of the contract. Any

default by any party must be supported by proof and evidence of said default, that default shall serve as tacit acquiescence on behalf of the

party who defaulted as having agreed to the terms and conditions associated with the self-executing binding irrevocable contract coupled

with interests. That the arbitrator is prohibited from considering and/or relying on statutory law, as it has been held that any time any party

relies on or enforces a statute, they possess no judicial power

. “A judge ceases to set as a judicial officer because the governing principals of administrative law provides that courts are prohibited from
substituting their evidence, testimony, record, arguments and rationale for that of the agency. Additionally, courts are prohibited from their
substituting their judgments for that of the agency.” AISI v US, 568 Fad 284.

. " judges who become involved in enforcement of mere statutes (civil or criminal in nature and otherwise), act as mere "clerks" of the involved

agency...” K.C. Davis, ADMIN. LAW, Ch. 1 (CTP. West's 1965 Ed.)

Page 11 | 40
" their supposed ‘court’ becoming thus a court of limited jurisdiction’ as a mere extension of the involved agency for mere superior reviewing
purposes.” K.C. Davis, ADMIN, LAW, P. 95, (CTP, 6 Ed. West's 1977) FRC v G.E. 281 US 464; Keller v PE 261 US 428,

"When acting to enforce a statute, the judge of the municipal court is acting an administrative officer and not as a judicial capacity; courts in
administrating or enforcing statutes do not act judicially, but, merely administerially." Thompson v Smith. 155 Va. 376. 154 SE 583, 71 ALR 604.
"It is basic in our law that an administrative agency may act only within the area of jurisdiction marked out for it by law. If an individual does
not come within the coverage of the particular agency's enabling legislation the agency is without power to take any action which affects
him.” Endicott v Perkins, 317 US 501
"It ig not every act, legislative in form, that is law. Law is something more than mere will exerted as an act of power...Arbitrary power, enforcing
its edicts to the injury of the person and property of its subjects Is not law." Hurtado v. California (1884) 110 US 515 (1984).

Some of the aforementioned cases are not published, however, these are still fundamental principles of faw, and one of the fundamental
principles of arbitration is that the arbitrator sits as judge over the facts, and as such to preserve the sanctity of the process an arbitrator
receives the same immunity as a judge and is exempt from prosecution and or review, unless it can be proved that the arbitrator intentionally

ignored the evidence and acted in conspiracy to defraud the parties.

10297. As the Undersigned has no desire NOR wish to tie the hands of Respondent(s) in performing
Respondent’s(s’) agreed upon duty/obligation as set, established, and agreed upon within this Conditional
Acceptance for Value and counter offer/claim for Proof of Claim and thereby create/cause a “breach” of
said contractually binding agreement on the part of the Respondent(s), Respondent(s) is hereby; and
herein, NOTICED that if this waiver of said Copyright is not liberal, NOR extensive enough, to allow for the
Respondent(s) to specifically perform all duties/obligations as set, established, and agreed upon within the
Conditional Acceptance for Value and counter offer/claim for Proof of Claim: Respondent(s) may; in “good
faith” and NOT in fraud of the Undersigned, take all needed and required liberties with said Copyright and
this waiver in order to fulfill and accomplish Respondent's(s’) duties/obligations set, established, and
agreed upon between the parties to this agreement.

10298. If Respondent(s) has any questions and or concerns regarding said Copyright and or the waiver,
Respondent(s) is invited to address such questions and or concerns to the Undersigned in writing, and
causing said communiqués to be transmitted to the Undersigned and below named Notary/Third Party.
The respondents have acted as if the contract quasi-or otherwise does not place a binding obligation upon
their persons, upon their organizations, upon their institutions, upon their job qualifications, and breaching
that obligation breaches the contract, for which they cannot address due to the direct conflict of interest. It
is as a result of that conflict of interest that binding arbitration shall be instituted

10299. Your failure to respond, and this would include each of the respondents by their representative,
and if represented by the Atty. Gen., such representation must be responsive for each State and/or State
organization/department/agency, separately and severally to each of the points of averment, failure to
respond to a single point of averment will constitute acquiescence, forfeiture, and a waiver of all rights with
respects all of the points raised in this presentment

il. LEGAL ARGUMENT

Page 12 | 40

 
The undersigned respectfully request that this Court compel arbitration per the agreement through the
SITCOMM ARBITRATION ASSOCIATION under its Commercial Arbitration Rules now in effect, that such
is appropriate as New York has established a policy of favoring arbitration, the parties entered into a valid
arbitration agreement, and the arbitration clause contained in the Commercial Agreement is clear and
unambiguous. Moreover, none of the parties have waived the opportunity to arbitrate, as the Defendant’s have
voluntarily granted power of attorney and authority respecting such to the Plaintiff's in this instant matter. As

such, this Court in line with statute must compel arbitration.

B. The Arbitration Clause is Valid and Enforceable.

 

Applying New York substantive law, the arbitration clause in the Commercial Agreement is valid and
enforceable. Both the New York Legislature and New York Supreme Court support the enforcement of
arbitration provisions for alternative dispute resolution in New York. The New York Civil Practice Law
& Rules recognizes that a written provision in a contract to submit any existing controversy to arbitration is
valid, enforceable and irrevocable. «,., the validity of such a clause initially turns on a showing that the parties have entered into an agreement to
arbitrate. New York's CPLR (Article 75) § 7501 (“A written agreement to submit any controversy thereafter arising or any existing controversy to arbitration is
enforceable without regard to the justiciable character of the controversy and confers jurisdiction on the courts of the state to enforce it and to enter judgment on an
award. In determining any matter arising under this article, the court shall not consider whether the claim with respect to which arbitration is sought is tenable, or
otherwise pass upon the merits of the dispute.); (“arbitration is a matter of contract and a party cannot be required to submit to arbitration any dispute which he has
not agreed so to submit.”), New York law, like federal law, favors enforcement of valid arbitration agreements. Any doubts regarding the arbitrability of a dispute are

resolved in favor of arbitration. “JLA{ Indus., Inc. v. Stolt-Nielsen SA, 387 F.3d 163, 171 (2d Cir.2004) (quoting Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460

U.S. 1, 24-25, 103 S.Ct, 927, 74 L.Ed. 2d 765 (1983))”

Page 13 | 40

 
“On motion of a person showing an arbitration agreement and alleging another person’s refusal to
arbitrate pursuant to the agreement... Avbitration- The New York's CPLR (Article 75) § 7501- 7515 and the Federal Arbitration Act (“FAA”) (9

U.S.C. sections 1-14):

A written provision in any maritime transaction or a contract evidencing a transaction involving commerce to settle by arbitration a controversy thereafter
arising out of such contract or transaction, or the refusal to perform the whole or any part thereof, or an agreement in writing to submit to arbitration an existing
controversy arising out of such a contract, transaction, or refusal, shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for

the revocation of any contract. (July 30, 1947, ch. 392, 61 Stat. 670.)

Any presentments of case laws referenced in this Presentment and Memorandum that include other
states case laws are to be uniformly construed and recognized in this state in reference to the
information/statement facts, conclusions or otherwise and are incorporated by reference in this case as the
Plaintiff hereby exercises his right to invoke the “Full Faith and Credit Clause,” Article IV Section 1 of the
U.S. Constitution to which the Judges of this court have given an oath to uphold. The courts have uniformly
held that agreements to arbitrate are specifically enforceable. Any doubts concerning the arbitrability of the
subject matter of the disputes are to be resolved in favor of arbitration. Landers v. Fed. Deposit Ins. Corp., 402
S.C. 100, 109, 739 S.E.2d 209, 213 (2013) (citation and internal quotation marks omitted). In the absence of
the most forceful evidence of the purpose to exclude a claim from arbitration, the claim is properly submitted

to arbitration. Clark County Public Employees v. Pierson, 106 Nev. 587, 798 P.2d 136 (1990).

The CPLR governs the enforcement of arbitral awards rendered in or outside of New York's CPLR
(Article 75) § 7501. The CPLR generally applies to the enforcement of awards that do not involve interstate
commerce or that otherwise fall outside the scope of federal statutes. Parties can also agree to apply the
CPLR’s enforcement procedures in their arbitration agreements. The instant matter involves interstate
commerce and other commercial transactions between the parties and is therefore subject to the Federal

Arbitration Act as indicated in the aforementioned contract.

Page 14| 40

 
The Courts having further indicated that the parties are not to be deprived by the Court of the benefit
of Arbitration, and any doubt is to be resolved in favor of arbitration. (CPLR - the arbitration statute makes
clear that upon proceedings to compel arbitration the court is not to consider the merits of the dispute sought to
be arbitrated.) see... Henry Schein, Inc. v. Archer & White Sales, Inc. (Henry Schein) January 2019 also see-

Exber, Inc. V. Sletten Construction Co., 92 Nev. 721, 528 P.2d 517 (1976).

All doubts concerning the arbitrability of the subject matter of the dispute are to be resolved in
favor of arbitration. Once it is determined that an arbitrable issue exists, the parties are not to be deprived
by the courts of the benefits of arbitration, for which they bargained — speed and the resolution of the dispute

and the employment of a knowledgeable and competent arbitrator. At 729, 558 P.2d 517. (Emphasis added).

In this case, the parties entered into a Commercial Agreement that clearly established arbitration as the
forum for dispute resolution.‘*4 Further, the parties agreed arbitration would “be final and binding.” As
such, the parties entered into a valid and enforceable arbitration clause that should require the arbitration of the
current related dispute[‘s]. the Supreme Court of Nevada continues to remind all litigators that the FEDERAL
Arbitration Act governs even local disputes between private citizens and contractors. In fact since it’s the
Supreme Court of Nevada in the U.S.Home Corp. Ballasteros decision in February 2018, bas issued two more
decisions reiterating that holding, recognizing the principles of law in the uniform arbitration act of the state
that must be in conformity with the Federal arbitration act of the United States: Lanier, 2018 WL 6264809
(Nev. Nov. 28, 2018), and Greystone Nevada, 2018 WL 6264756 (Ne. Nov. 28, 2018). As evidence of
interstate commerce, Lanier points to three things: the contractor was incorporated in Delaware (much the
same as each of the defendants in this matter), while the private citizens were residents of the great State of
Nevada, the large number of subcontractors and material suppliers who worked on the privately owned homes
made it likely that at least some of them are engaged in interstate commerce, and “in the aggregate, the

general practice of developing, buying, and selling homes substantially affects interstate commerce.” All

Page 15 | 40

 

 
of this mattered as is the case here because trial court judges were relying on New York anti-arbitration rules to

refuse to compel arbitration. Those rules are preempted if the dispute is governed by the FAA.

To gain exemption from arbitration, it must be specifically and expressly provided in the Commercial
Agreement that a particular grievance is exempted from arbitration. Clark County Public Employees v.
Pierson, 106 Nev. 587, 591, 798 P.2d 136 (1990). In the absence of the most forceful evidence of the purpose
to exclude a claim from arbitration, the claim is properly submitted to Arbitration. Therefore, both the
New York Legislature and the New York Supreme Court agree - agreements to arbitrate should be

specifically enforced.

The clause in this case expressly covers “any controversy or dispute,” including any dispute relating to
or arising out of ‘the action or inaction of any member/party which is to include the defaulting party.’ The
clause further bars litigation and provides that ‘no action at law or in equity, before any other venue and/or
jurisdiction initiated by any party shall be only and exclusively before and by arbitration,’ and with the
reference to commerce, the context includes the exception, ‘except to compel arbitration or to enforce an

arbitration award’.

In support of the above statement, “parties to contracts with arbitration provisions may be entitled as a
right to compel arbitration, or simply stay the claims pending arbitration, pursuant to the Federal Arbitration
Act stay provision, 9 U.S.C. 3.” Such mandatory stays are granted in most circuits per Arthur Andersen LLP v.
Carlisle, 556 U.S. 624, 630 n.4 (2009). Courts staying non-signatory claims, either pursuant to 9 U.S.C. 3. or
through exercise of courts’ “inherent discretion” or the requirements and implications of each type of stay,

including appellate issues, are addressed.

MANDATORY STAYS PURSUANT TO 9 U.S.C. 3

Page 16 | 40

 
The Federal Arbitration Act,, 9 U.S.C. §1, et seq. (“FAA”), and the state of New York's Civil Practice
Law and Rules (CPLR) Article 75 § 7501, embodies a “liberal policy favoring arbitration

agreements...” AT&T Mobility LLC v. Concepcion, 131 S.Ct. 1740, 1749 (U.S. 2011). The FAA applies fo any

“contract evidencing a transaction invelving commerce...” 9 U.S.C.

Section 3 of the FAA states in pertinent part:
§3. Stay of proceedings where issue therein referable to arbitration

"If any suit or proceeding be brought in any of the courts of the United States upon any issue
referable to arbitration under an agreement in writing for such arbitration, the court...shall on
application of one of the parties stay the trial of the action until such arbitration has been had in

accordance with the terms of the agreement...."

The Supreme Court has interpreted Section 3 as referring to parties to the litigation rather than parties
to the contract. Arthur Andersen LLP y. Carlisle, 556 U.S. 624, 630 n.4 (2009). Thus “a litigant who is not a
party to the relevant arbitration agreement may invoke Section 3 if the relevant state contract law allows him to
enforce the agreement.” at 633. Prior to Carlisle, the decision whether to stay claims among non-arbitrating

patties generally was considered discretionary, except perhaps in the Fifth and Seventh Circuits. ‘The U.S, Supreme

Court has interpreted this language as “signal[ing] the broadest permissible exercise of Congress’ Commerce Clause power.” Citizens Bank v. Alafabco, 539 U,S. 52, 56
(2003), Challenges to the FAA’s applicability to construction contracts are rare and would fail under most circumstances. See Moses H. Cone Memorial Hosp. v. Mercury
Const. Corp., 460 U.S. 1, 21, n, 23, 103 S.Ct. 927 (1983) (indicating by footnote that staying litigation among the non-arbitrating parties “may be advisable” but the
“decision is one left to the court...as a matter of discretion to control its dockets.”). Waste Management v, Residuos Industriales Multiquim, 372 F.3d 339 (5th Cir.

2004); Hill v. G E Power Systems, Inc,, 282 F.3d 343, 347-348 (Sth Cir. 2002) (“A suit against a nonsignatory that is based upon the same operative facts and is inherently
inseparable from the claims against a signatory will always contain ‘issue[s] referable to arbitration under an agreement in writing,’” as is required for a stay under 9
U.S.C. 3; “[plermitting the action to proceed without a stay as to the {non-signatory] defendant would undermine the arbitration between the plaintiff and the

{signatory} defendant, “thereby thwarting the policy in favor of arbitration.”); Kroll v. Doctor's Associates, Inc., 3 F.3d 1167, 1171 (7th Cir.1993) (“section three

Page 17| 40

 
of the Arbitration Act we A

 

stay must be granted, even in favor of persons that are not party to the agreement containing the arbitration clause, if the litigation is an attempt ‘te evade
the agreed-upon resolution of their disputes in the arbitration forum by introducing the identical controversy against a party who is ultimately liable for the

arbitrating party's acts.’”).

“<Traditional principles’ of state law allow a contract to be enforced by or against nonparties to
the contract through ‘assumption, piercing the corporate veil, alter ego, incorporation by reference, third-
party beneficiary theories, waiver and estoppel....’” Carlisle, 556 U.S. at 631. Examples of claims by or
against non-signatories that might be appropriately stayed pursuant to 9 U.S.C. 3, include the following: third-
party claims under an insurance policy requiring the insured to arbitrate claims, based on a finding that the
third-party claimants are “third party beneficiaries” of the policy (see Todd v. Steamship Mut. Underwriting
Ass'n (Bermuda) Ltd., 601 F.3d 329, 334 (5" Cir. 2010)); claims against a contractor by its subcontractor’s
successors, assigns or sub-subcontractors whose agreements sufficiently incorporate obligations of the first-tier
subcontract by reference (see Awuah v. Coverall North America, Inc., 703 F.3d 36, 43-44 (1* Cir. 2012); and
claims by or against a parent company for damages arising out of its subsidiary’s contract containing an
arbitration provision, based upon equitable estoppel, agency or alter ego theories (see Physician Consortium
Services, LLC, 2011 WL 480013 (11 Cir. 2011), Board of Trustees of City of Delray Beach Police and
Firefighters Retirement System v. Citigroup Global Markets, Inc., 622 F.3d 1335, 1342-1343 (1 Ith Cir. 2010),
and Burnham Enterprises v. Dacc Co. LTD, 2013 WL 68923 (M.D. AL. 2013)). This would also include third-
party servicers, loan officers, accountants, agencies, government corporations under the Foreign Sovereign
Immunities Act and the principles outlined in the bank of the United States v. the bank of Georgia were the

Supreme Court of the United States concluded that:

“ ..asound principle that when a government becomes a partner in any trading company, it
divests itself, so far as concerns the transactions of that company, of its sovereign character and takes that of a

private citizen. Instead of communicating to the company its privileges and its prerogatives, it descends to a

Page 18| 40
level with those with whom it associates itself and takes the character which belongs to its associates, and to
the business which is to be transacted. Thus, many states of this Union who have an interest in banks are not
suable even in their own courts; yet they never exempt the corporation from being sued. The State of Georgia,
by giving to the bank the capacity to sue and be sued, voluntarily strips itself of its sovereign character so far
as respects the transactions of the bank and waives all the privileges of that character. As amember of a
corporation, a government never exercises its sovereignty. It acts merely as a corporator, and exercises no
other power in the management of the affairs of the corporation than are expressly given by the incorporating

act.

The government of the Union held shares in the old Bank of the United States, but the privileges of
the government were not imparted by that circumstance to the bank. The United States was not a party to suits

brought by or against the bank in the sense of the Constitution. Bank of United States v. Planters! Bank of Georgia, 22 U.S. 9

Wheat. 904 904 (1824), and the Clearfield doctrine,

The Supreme Court went even further in highlighting the parties like the defendants to this matter at
bar, that the defendants and that they are either a financial institution and/or associated with the financial
institution and or are an entity or agency which bears and employer identification number which is associated
with a corporation, either by their charter and or by their being a part of the federal EIN identification system,
have consented to being sued and having the power to sue- “the act which gives jurisdiction to the courts of the Union over suits brought
by the citizen of one state against the citizen of another restrains that jurisdiction where the suit is brought by an assignee to cases where the suit might have been
sustained had no assignment been made. But the bank does not sue in virtue of any right conferred by the Judiciary Act, but in virtue of the right conferred by its
charter. It does not sue because the defendant is a citizen of a different state from any of its members, but because its charter confers upon it the right of suing its

debtors in a circuit court of the United States ...

If the bank could not sue a person who was a citizen of the same state with any one of its members, in the circuit court, this disability would defeat the
power. There is probably not a commercial state in the Union some of whose citizens are not members of the Bank of the United States. There is consequently

scarcely a debt due to the bank for which a suit could be maintained in a federal court did the jurisdiction of the court depend on citizenship. A general power to sue in

Page 19| 40

 

 

 
any circuit court of the United States, expressed in terms obviously intended to comprehend every case, would thus be construed to comprehend no case. Such a

. oo]
construction cannot be the correct one.

The doctrine of “equitable estoppel” would seem to accommodate a wide-range of colorable
arguments for staying or compelling arbitration of claims by or against non-signatories. Courts have

99 66.

“estopped” claimants from avoiding arbitration of non-signatory claims that “make reference to,” “presume the
existence of,” or “arise out of and relate directly to” the written agreement requiring arbitration, or that are
“inextricably intertwined with” claims against a signatory. See, e.g., Field System Machining, Inc. v. Vestas-

American Wind Technology, Inc., 2013 WL 1943307, 4 (N.D. Ill. 2013); Escobal v. Celebration Cruise

Operator, Inc., 482 Fed.Appx. 475, 476, 2012 WL 2947591, 1 (1 1" Cir, 2012).

In this matter the defendant’s, failing to highlight on the public record that the parties have entered
into this agreement to avoid litigation. The agreement having been in place for more than 30 days has not had a
single direct challenge by any party, nor has the power of attorney and or the rights conferred via the power of
attorney been challenged by the parties, to the present day, the defendants are estopped from making such
claims at present and if they did decide and or attempt to make such claims they would have to do so according

to the terms of the agreement i.e. arbitration.

DISCRETIONARY STAYS

The basis for bringing non-signatories/signatories within the FAA’s mandatory stay provision, the
decision whether to grant a stay absent federal state provisions of the FAA and or the New York provisions of
the CPLR remains within the courts’ inherent discretion to “control the disposition of the causes on its docket
with economy of time and effort for itself, for counsel, and for litigants.” Landis v. North American Co., 299
U.S. 248, 254, 57 S.Ct. 163, 166 (1936). Parties to the two cases need not be the same and issues need not be

identical to empower a court to stay proceedings in one suit to abide proceedings in the other.

Page 20| 40

 

 
We present to the court evidence that the opposing party where entering into an agreement, now we
are presenting the fact that the parties had not complied with the original contract and addendum, we also
present to the court evidence that the opposing party had attempted to renegotiate the contract (See.. Exhibits —
D) hereby incorporated by reference in this case as evidence), which is a recent copy of a continuous offer in
the form of a monthly statement by Shellpoint Mortgage Servicing , on behalf of the alleged holder showing
new terms which include a new account number and payment terms for an alleged balance which was not
agreed upon in the original contract between the original lender and the borrower, was not disclosed with a
meeting of the minds between the original parties to give them consent.) We provided the court a copy of the
renegotiated agreement/contract and addendum which included the conditional acceptance and offer which
incorporated an arbitration clause. This is not an issue as to the binding nature of the contract, but whether or
not the law applies equally, and for this court to hold exception and complete disregard for the principle of law,
whereby having a copy of the contract on the record for this court to recognize a party to the contract as being

a party to the matter which involves due process.

When the defendants did knowingly and intentionally subject the defendants to undo surprise, violated
the rules and procedures for the court, and these are said to be learned individuals. The very same fact that
while there were challenges to the mortgage, the note, and the accounting, the defendants continued to ignore
the Plaintiff by not responding nor rebutting his affidavit but have threatened him with actions of foreclosure
in violation of the original agreement and the law known as The Real Estate Settlement Procedures Act,
R.E.S.P.A., which also recognizes the right to arbitration. For this court to not acknowledge the Plaintiffs’
right as well as the defendants right to have the matter arbitrated, as directed within the agreement would
impose an undue hardship unlike those that could ever be suffered by the opposing party, because such would

be an infringement upon due process, the laws and principles of arbitration the courts have agreed to abide by-

It should be noted that when the “connected or related case” is in arbitration, courts are more likely to

grant a discretionary stay pending completion of the arbitration, due to the “policy in favor of

Page 21 | 40

 

 
arbitration...” See, e.g., Sam Reisfeld v. S. A. Eteco, 530 F.2d 679, 681 (Sth Cir. 1976) (claims involving non-
signatories to arbitration agreement signed by their affiliate were properly stayed because they were
“inherently inseparable from” the claims at issue in their affiliate’s arbitration, and arbitration would otherwise
“be rendered meaningless and the policy in favor of arbitration effectively thwarted.”). A key factor courts
consider is whether the non-signatory’s potential liability derives from the conduct or potential liability of a
party or signatory, such that staying claims against the non-signatory likely would conserve judicial resources
and minimize the possibility of inconsistent results. ; see also Petrik v. Reliant Pharmaceuticals, 2007 WL
3283170 (M.D. Fla. 2007), citing Klay v. All Defendants, 389 F.3d 1191, 1204 (1 1" Cir, 2004); Am. Heart

Disease Prev. Found. v. Hughey, 106 F.3d 389, 1997 WL 42714 (4 Cir. 1997).

The most obvious type of claims warranting a discretionary stay (if not a mandatory stay pursuant to 9
U.S.C. 3) are Miller Act claims, which “courts routinely stay...pending arbitration to determine the
contractor's liability...” U.S. f/u/b/o First Call Mechanical v. Sundt Constr., Inc., 2007 WL 1655976, 3 (D.
Ariz. 2007); see also U.S. f/u/b/o Milestone Tarant v. Ins. Co., 672 F.Supp.2d 92, 102 n.5 (D. D.C. 2009)
(“unless [general contractor] were to intervene in this suit, litigation of [subcontractor]’s claims under the
subcontract would occur through [the surety]. Arbitration between [subcontractor] and [general contractor]
therefore would be far more efficient.”); U.S. ex rel. James B. Donaghey, Inc. v. Dick Corp., 2010 WL
4666747, 3 (N.D. Fla. 2010) (“It was not the intention of Congress to extend or enlarge the liability of the
surety ... beyond the contractual or quasi-contractual obligations of the contractor who remains primarily
liable.’”); U.S. fu/b/o Vining Corp. v. Carothers Const., Inc., 2010 WL 1931100 *4 (M.D. Ga 2010) (‘Ifa
subcontractor could avoid the arbitration requirement in a subcontract by suing only the surety, such a result
would effectively render arbitration provisions meaningless.”); U.S. f/u/b/o v. Bencor-Petriford, 2007 WL
1725468, 3 (N.D. Ind. 2007) (subcontractor’s recovery rights against the sureties “necessarily depend on
whether [contractor] breached its subcontract with [subcontractor]. “The liability of the sureties.. .is limited to
the liability of the principal [which] will be determined by arbitration, and there is no reason to duplicate the

determination here [and] risk inconsistent rulings.”); U.S. ex rel. Humbarger v. Law Co., Inc., 2002 WL

Page 22 | 40
436772 at 3 (D. Kan. 2002); U.S. f/u/b/o Peake Const., LLC v. Crown Roofing Services, Inc., 2010 WL
1416673 (E.D. La. 2010) (Miller Act sureties “stand in the shoes of” the general contractor and are entitled to
its affirmative defenses); U.S. ex rel. TGK Enterprises, Inc. v. Clayco, Inc., 2013 WL 5348464, 11 (E.D. N.C.
2013); U.S. ex rel. Tanner v. Daco Const. Inc., 38 F. Supp. 2d 1299, 1306 (N.D. Okla. 1999); U.S. f/u/b/o
Tesar v. Turner Const. Co., 2009 WL 3626696 *4 (N.D. OH 2009) (staying sub-subcontractor’s Miller Act
claims against contractor and surety pending sub-subcontractor’s arbitration with subcontractor). Lee & Rua

Co. v. Great American Ins. Co., 2008 WL 1868633, 2 (W.D. Wash. 2008).

Litigants opposing a request for discretionary stay pending arbitration often argue a stay will delay
recovery of damages owed for an “immoderate” or “indefinite” duration, thereby causing financial hardship,
such would be futile and a waste of the courts time, because any argument asserting such a stance would be
contrary to the principles of arbitration. See AgGrow Oils, L.L. C. v. National Union Fire Ins. Co. of
Pittsburgh, PA, 242 F.3d 777, 783 (8th Cir.2001) (“In a complex, multi-party dispute...issues such as the risk
of inconsistent rulings, the extent to which parties will be bound by the arbitrators' decision, and the prejudice
that may result from delays must be weighed in determining whether to grant a discretionary stay, and in
fashioning the precise contours of any stay.”) Such arguments often are dismissed by courts as speculative
absent a specific and compelling showing of hardship, particularly when arbitration has commenced or, better
yet, a final arbitration hearing date has already been set. See, e.g., United States ex rel. MPA Constr. v. XL
Specialty Ins. Co., 349 F.Supp.2d 934, 939 (D. Md. 2004) “It is a somewhat peculiar stance to assert that delay
will cause financial hardship while simultaneously requesting that the court allow full-blown litigation to
proceed. One of the primary reasons why the law favors arbitration is to resolve cases more quickly and

efficiently.”

APPEALABILITY OF ORDERS GRANTING OR REFUSING A STAY

Page 23 | 40

 
“All that matters for appealability. is that the appellant sought the stay on the authority of [9 U.S.C.
3], whether or not the stay was authorized by that section.” See GEA Group AG v. Fi lex-N-Gate Corp., 2014

WL 97289, 3-4 (7" Cir. 2014), citing Carlisle, 556 U.S. at 631

If a motion for stay is denied, it will be immediately appealable pursuant to 9 USC 16(a)(1)(A). + see
also Conrad v. Phone Directories Co., Inc., 585 F.3d 1376, 1385 (10" Cir. 2009) (“The first, simplest, and
surest way to guarantee appellate jurisdiction under § 16(a) is to caption the motion in the court as one brought
under FAA § §3 or4. ... This simple rule should dispose of the vast majority of cases in this area, and those
hoping to avail themselves of the immediate appeal provided for in the FAA would do well to follow
it.”). Notably, dicta in the Conrad decision states: “if the court suspects that the motion has been mis-captioned
in an attempt to take advantage of § 16(a), it must look beyond the caption” to “determine whether it is plainly
apparent from the four corners of the motion that the movant seeks only the relief provided for in the FAA,
rather than any other judicially-provided remedy.” Conrad, 585 F.3d at 1385. Counsel should consider this
admonition and potential implications for appealability, even if briefly, in deciding upon an alternative request

for stay pursuant to the court’s inherent discretion.

If the court were to deem it unnecessary to stay the matter pending arbitration, it would then be
subjecting the state and the parties to greater expense by having an appeal filed and prosecuted, where the FAA
and the favorability of arbitration over litigation are the principal foundations for such and entertainment of
such a request. The state law cannot interfere with liberal policy favoring arbitration. Wells v. Chevy Chase
Bank, F.S.B., 768 A.2d 620 (2001). Generally, stay orders direct clerks of court to administratively close the
cases pending the outcome of arbitration, rather than dismissing the cases. Such orders are almost always
interlocutory. See Kaplan Industry, Inc. v. Oaktree Capital Management, LP., 2011 WL 5599380, 1 (11" Cir.
2011) (granting appellee’s motion to dismiss appeal, for lack of jurisdiction, of an order granting appellee’s
motion for a stay pending the parties' arbitration proceedings, pursuant 9 U.S.C. § 3, because court merely

administratively closed the case without dismissing it and did not certify the appeal under 28 U.S.C.

Page 24|40
§1292(b)); Cf Green Tree Financial, 531 U.S. at 87 n. 2 (“Had the Court entered a stay instead of a dismissal

in this case, that order would not be appealable [per 9 U.S.C. § 16(b)(1)]”).

The Contract is Clear and Unambiguous.

The Commercial Agreement between Plaintiffs and the Defendants referenced clearly and
unambiguously requires arbitration for all disputes. New York Courts consistently enforce unambiguous
contracts according to their plain language. See Ellington v EMI Music, Inc. 2014 NY Slip Op 07197 -
Court of appeals and Similar matter- Renshaw v. Renshaw, 96 Nev. 541, 611 P.2d 1070 ( 1980). The
Supreme Court in Reynolds versus the United States decided on January 23, 2012 came to the same conclusion
when considering statutory interpretation, there is the plain meanings doctrine. The contract stipulates that it
“must be construed contextually and not otherwise”, and such a construction was agreed to by all the parties to
the contract and addendum, and specifically the contract and addendum holds that in line with the FAA only
the arbitrator has the authority to determine the binding nature of the agreement. Courts are bound by language
that is clear and free of ambiguity and cannot, using the guise of interpretation, distort the plain meaning of the

agreement. Related principle ruling- Watson v. Watson, 95 Nev. 495, 496 P.2d 507 (1979).

In this case, there is no doubt the parties agreed to a clear and unambiguous requirement to arbitrate,
in fact the word arbitrate appears throughout the document/instruments/contract more than 10 times. Moreover,
the language clearly evidences an agreement to arbitrate disputes arising from the actions or inactions of
Members/parties to the agreement. Finally, it is clear from the language of the contract that the parties
intended arbitration to be “final and binding.” As such, the contract clearly and unambiguously requires that
the parties arbitrate this dispute and this Court should enforce the clear language of the Commercial
Agreement between the parties. See, e.g., Southern Trust Mortgage Co. V. Kay & Door Co., Inc., 104 Nev.
564, 763 P.2d 353 (1988) (holding that where a document is clear and unambiguous, the court must

construe the document from its language); see, ¢.g., Love v. Love, 114 Nev. 572, 959 P.2d 523 (1998)
Page 25 | 40

 
(concluding that a clear and unambiguous document on its face must be construed according to its plain
language); see, e.g., Ellison v. California State Automobile Association, 106 Nev. 601, 797 P.2d 975 (1990)
(finding that Commercial Agreements are construed from written language and enforced as written).
Needless to say, the overwhelming authority from the New York Supreme Court and elsewhere holds that

unambiguous Commercial Agreements must be construed according to their plain language.

The Commercial Agreement Clearly and Unambiguously Requires Arbitration.

The arbitration clause is clearly and unambiguously written. In particular, the provision governing
disputes of the Commercial Agreement is wholly free of ambiguity and clearly states that any dispute must
be settled by Arbitration. Moreover, the Commercial Agreement specifically involves commerce and
because it involves commerce it provides that the Arbitration should take place according to the rules of
FAA. The Arbitration clause was fully negotiated and executed. Thus, given the clear and
unambiguous language of the Commercial Agreement requiring arbitration and New York’s
presumption in favor of arbitration, the Commercial Agreement should be specifically enforced,
requiring that this dispute be submitted to binding arbitration and that this litigation is stayed in the

interim, and the Defendant’s claims dismissed as a result of estoppel.

In the instant case, no discovery has taken place and there has not been significant activity towards
litigating either party’s claims or defenses. No actions by the Judge. Therefore, no parties will suffer prejudice
from the change of forum from this Court to arbitration. As there is no prejudice, this Court should compel
arbitration.

The Court is Not to Consider the Merits.

Page 26 | 40

 
The United States Supreme Court prohibits consideration of the merits on a motion to compel. The
Supreme Court held that “there is a presumption of arbitrability in the sense that ‘[a]n order to arbitrate the
particular grievance should not be denied unless it may be said with positive assurance that the arbitration

clause is not susceptible of an interpretation that covers the asserted dispute.’” AT & T Tech., Ine. v.

 

Communications Workers of Am., 475 U.S. 643, 650, 106 S.Ct. 1415, 1419, 89 L.Ed.2d 648 (1986)

 

(quoting Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582-83, 80 S.Ct. 1347, 1353, 4
L.Ed.2d 1409 (1960)). In ruling on the arbitrability of a dispute, a court should not decide the merits of the

underlying claims. See AT & T Tech., 475 U.S. at 649.

In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sales, Inc.,
No. 17-1272, the US Supreme Court confirmed that the United States is a pro-arbitration jurisdiction
that will honor parties’ agreements to arbitrate. Specifically, where an arbitration clause clearly
delegates the decision of arbitrability to the arbitrators, courts should have no say in the matter—even if
they perceive the argument in favor of arbitration as “wholly groundless.” This decision provides clarity
for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the
merits of a dispute when properly delegated to an arbitrator. We must interpret the Act as written, and
the Act in turn requires that we interpret the contract as written. When the parties’ contract delegates
the arbitrability question to an arbitrator, a court may not override the contract. In those
circumstances, a court possesses no power to decide the arbitrability issue. That is true even if the court
thinks that the argument that the arbitration agreement applies to a particular dispute is wholly

groundless.

That conclusion follows not only from the text of the Act but also from precedent. We have held
that a court may not “rule on the potential merits of the underlying” claim that is assigned by contract
to an arbitrator, “even if it appears to the court to be frivolous.” AT&T Technologies, Inc. v.

Communications Workers, 475 U. S. 643, 649-650 (1986). A court has “ ‘no business weighing the merits
Page 27 | 40

 
of the grievance’ ” because the “ ‘agreement is to submit all grievances to arbitration, not merely those
which the court will deem meritorious.’ ” Id., at 650 (quoting Steelworkers v. American Mfg. Co., 363 U.

S. 564, 568 (1960)).

The Scope of the Broad Arbitration Clause

Generally speaking, arbitration clauses are referred to as being “broad” or “narrow.” Typically, broad
arbitration clauses encompass all of the parties’ disputes arising out of their agreement, whereas narrow
clauses are intended to limit the disputes that are only specifically referred to arbitration. For instance,
in Parfi Holding AB v. Mirror Image Internet, Inc., 817 A.2d 149 (Del. 2002), the parties agreed to arbitrate
any dispute “arising out of or in connection with” their agreement, and like the case at bar. The Delaware
Supreme Court held that the parties had “signaled an intent to arbitrate all possible claims that touch on the
rights set forth in their contract.” Language such as “all disputes arising out of the Commercial agreement are
subject to arbitration” or “any dispute or controversy arising under this Commercial agreement shall be
submitted to binding arbitration” is equally effective in evincing the parties’ intent to submit all of their
disputes to arbitration. See, e.g., Drafting Arbitration Provisions for LLC Agreements, D. GaHuso, ABA
Business Law Today, Vol. 18, April 2009. The arbitration clause clearly indicated the party’s intentions to

‘arbitrate any and all disputes and/or controversy arising from the agreement and or related issues’.

As indicated in the presentments by the plaintiff's, mortgage insurance is a federal requirement for all
conventional home loans as a result of the 1978-1980 Financial Crisis, whereby the Reagan administration
with the help of the Republican Congress placed into law, the requirement for all conventional home loans to
be back by mortgage insurance, and further back by a government guarantee. Such a program known as the
SINGLE-FAMILY HOME GUARANTEE LOAN PROGRAM was instituted conferring upon each of these

conventional home loans the backing of the full faith and credit of the United States government.

Page 28 | 40

 
The contract incorporates the United States government as a party, and under the contract clause of the
United States Constitution, the jurisdiction over such contracts rests with the United States Congress. We
remind the court that the district court where the case was appealed is also a party to the contract and
addendum along with the state of New York through the Atty. Gen. and through the judicial Council for the
state of New York, as they were parties to the contract and addendum and have consented to the agreement

that is binding and irrevocable respecting all parties to that agreement.

lil. THE FEDERAL ARBITRATION ACT (“FAA”)

As previously stated The Federal Arbitration Act (the “FAA” or the “Act’”) provides that written
arbitration agreements are “valid, irrevocable and enforceable, save upon such grounds as exist at law or in
equity for the revocation of any contract.” 9 U.S.C. § 2 (1999). The main purpose of the Arbitration Act is
“to overcome courts’ refusals to enforce agreements to arbitrate.” Allied-Bruce, 513 U.S. at 270. In
passing the FAA, Congress was “motivated first and foremost by a desire to change this [trend] ... to enforce
[arbitration] agreements into which parties had entered, and to place such agreements ‘upon the same footing

as other contracts.’” (Emphasis added citations omitted).

To fulfill the purpose of enforcing arbitration clauses more uniformly throughout the country,
Congress established a broad principal of enforceability within the provisions of the FAA. Doctor’s Assoc. V.
Casarotto, 517 U.S. 681, 685 (quoting Southland Corp. v. Keating, 465 U.S. 1, 11 (1984)). The Supreme Court
has determined that “Congress would not have wanted state and federal courts to reach different
outcomes about the validity of arbitration in similar cases.” Allied-Bruce, 513 U.S. at 72, citing Southland
Corp., 465 U.S. at 15-16. Accordingly, the “the Court also concluded that the Federal Arbitration Act
preempts state law; and it held that state courts cannot apply state statutes that invalidate arbitration

agreements.” Hence, the outcome should be the same in state and federal court, applying state or federal

Page 29| 40

 
statutes, which is precisely why we have used case law from the various states, and the various states Supreme
Court as well as United States Supreme Court, because the arbitration laws throughout United States must be
uniformed and the decisions rendered by the courts in reference to the arbitration laws must follow the same

principles of uniformity.
THE CONCLUSION

For the reasons referenced above and as of the date of this filing,
the parties (the respondents) to the conditional acceptance
agreement/contract and addendum referenced in Exhibits Bl - C filed on the
record and is hereby incorporated by reference in this case as evidence as
the respondents are in default of both the Original agreement referenced
above and the addendum to that agreement and plaintiff’s respectfully
present this motion to compel arbitration, to dismiss the claims and/or
motions and or filings of the defendants as barred by estoppel principal
and agreement, and to stay the plaintiff’s claims as plaintiff's wishes to
continue this proceeding in a court of original jurisdiction after the
matter has been arbitrated by the chosen arbitrator/arbitration
association as agreed by the parties. The plaintiff's request that this
Court compel the arbitration of the dispute between plaintiff’s and
defendants. The parties entered into a valid, clear and unambiguous
arbitration agreement requiring arbitration of claims concerning the
action or inaction of any party to the agreement. A dispute has now arisen
concerning defendants actions as a member and/or party to the agreement.
As such, the arbitration provision in the agreement between the parties

should be given its full force and effect and this case should proceed

Page 30 | 40

 
Case 2:17-cv-04375-JS-GRB Document 39-1 Filed 04/03/19 Page 31 of 74 PagelD #: 617

through final and binding arbitration before the Arbitration Association
agreed upon by the parties which is the SAA (Sitcomm Arbitration

Associaton) as referenced above.

This lawsuit should be stayed pending binding arbitration. New York
law (as articulated by both the New York Legislature and the New York
Supreme Court), as well as the Federal Arbitration Act, uniformly hold
that the arbitrability of disputes agreed upon in a written Contract or
Agreement must be enforced. Moreover, New York Law consistently enforces
the clear and unambiguous language of contracts, particularly broad
arbitration provisions such as that presented here. In this case, the
clear and unambiguous contractual provision requires arbitration of “any
disputes and/or controversies” arising out of or related to the Commercial
Agreement. Pursuant to both the New York Arbitration Act and the Federal
Arbitration Act, this dispute should immediately be submitted to binding

arbitration and this litigation stayed in the interim.

DATED this 2* day of April, 2019
RESPECTFULLY PRESENTED,

‘Without Prejudice”

non assumpsit Date
THE BENEFICIAL OWNER OF THE CESTI QUI EQUITABLE TRUST
Mario E. Castro, Propria Persona, Sui Juris
All Natural Rights Explicitly Reserved and Retained
U.C.C. 1-207/1-308, 1.103.6
c/o 419 West Hills Road, Melville, New York 11747
Ph. 917-513-7741

Page 31 | 40
Memorandum Table and Authorities:

Legal Standard

Any presentments of case laws referenced in this Presentment and Memorandum that include
other states case laws are to be uniformly construed and recognized in this state in reference to
the information/statement facts, conclusions or otherwise and are incorporated by reference in
this case as the Plaintiff hereby exercises his right to invoke the “Full Faith and Credit
Clause,” Article IV Section 1 of the U.S. Constitution to which the Judges of this court have
given an oath to uphold. Federal Arbitration Act (FAA) vs. New York's Civil Practice Law and
Rules (CPLR) Petitioner has filed its motion to compel arbitration pursuant to the FAA. Ifa
party to an arbitration agreement files a case in the district court that is covered by the agreement

to arbitrate, the FAA permits the aggrieved party to file a motion to compel arbitration pursuant

to their agreement. See 9 U.S.C. § 4.

A dispute between the parties as to whether the claims are arbitrable in the first place (i.e. the
arbitrability question) is governed by the FAA or the CPLR. The statutory language of the FAA
provides that it applies to a "contract evidencing a transaction involving commerce to settle by
arbitration a controversy thereafter arising out of such contract or transaction." 9 U.S.C. § 2. The
language "involving commerce" in the FAA has been interpreted to mean "the functional
equivalent of the more familiar term ‘affecting commerce'-words of art that ordinarily signal the
broadest permissible exercise of Congress’ Commerce Clause power." Citizens Bank

v. Alafabco, Inc., 539 U.S. 52, 56, 123 8. Ct. 2037, 2040, 156 L. Ed. 2d 46 (2003) (citing Allied-
Bruce Terminix Cos. v. Dobson, 513 U.S. 265, 273-74, 115 S.Ct. 834, 130 L.Ed.2d 753 (1995)).
Therefore, absent a clear and unmistakable designated intent that nonfederal arbitrability law
applies, "federal law governs the arbitrability question by default because the Agreement is
covered by the FAA." Brennan v. Opus Bank, 796 F.3d 1125, 1129 (9th Cir. 2015)

(citing Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626, 105 S.Ct.
3346, 87 L.Ed.2d 444 (1985); Cape Flattery Ltd. v. Titan Maritime, 647 F.3d 914, 921 (9th Cir.

2011)).
Page 32 | 40

 
"Generally, in deciding whether to compel arbitration, a court must determine two ‘gateway’
issues: (1) whether there is an agreement to arbitrate between the parties; and (2) whether the
agreement covers the dispute.” Brennan, 796 F.3d at 1130 (citing Howsam v. Dean Witter
Reynolds, Inc., 537 U.S. 79, 84, 123 S.Ct. 588, 154 L.Ed.2d 491 (2002)). The party moving to
compel arbitration bears the burden of demonstrating that these two elements are

satisfied. Ashbey v. Archstone Prop. Mgmt., Inc., 785 F.3d 1320, 1323 (9th Cir. 2015)

(citing Cox v. Ocean View Hotel Corp., 533 F.3d 1114, 1119 (9th Cir. 2008)). Agreements to

 

arbitrate may be invalidated by generally applicable contract defenses, such as fraud, duress, or

unconscionability. See 9 U.S.C. § 2. See also Concepcion, 563 U.S. at 339, 131 S. Ct. at 1746.

Arbitration is a creation of contract, and a court will not grant a motion to compel arbitration
unless it finds that there is a "clear agreement" to arbitrate. Davis v. Nordstrom, Inc., 755 F.3d

1089, 1092-93 (9th Cir. 2014) (citations omitted). "When determining whether a valid contract to

 

arbitrate exists, we apply ordinary state law principles that govern contract formation." /d. at
1093 (citing Ferguson v. Countrywide Credit Indus., Inc., 298 F.3d 778, 782 (9th Cir. 2002)). "In
New York, a ‘clear agreement’ to arbitrate may be either express or implied in fact." "A party's
acceptance of an agreement to arbitrate may be express, as where a party signs the

agreement." Acceptance of an agreement to arbitrate is implied-in-fact where the conduct of the
contracting parties suggests such acceptance. See J. Patton WEBB, Respondent v. FIRST
FEDERAL SAVINGS & LOAN ASSOCIATION OF ANDERSON, Appellant. [*] 1312, also See
Craig v. Brown & Root, Inc., 84 Cal. App. 4th 416, 420, 100 Cal. Rptr. 2d 818, 820 (2000)
(employee's continued employment constitutes her acceptance of an agreement proposed by her

employer).

In resolving a motion to compel arbitration, the court applies a standard similar to that of a
motion for summary judgment brought pursuant to Rule 56 of the Federal Rules of Civil
Procedure. See Smith v. H.F.D. No. 55, Inc., No. 2:15cv1293-KJM-KIN, 2016 WL 881134, at
*4 (E.D. Cal. Mar. 8, 2016) (citations omitted). "The party opposing arbitration receives the
benefit of any reasonable doubts and the court draws reasonable inferences in that party's favor,

and only when the arbitration agreement's existence and applicability may the court compel

Page 33 | 40

 
arbitration." Smith, 2016 WL 881134, at *4 (citing Three Valleys Mun. Water
Dist. v. E.F. Hutton & Co., 925 F.2d 1136, 1141 (9th Cir. 1991)).

 

The FAA does not require that the absence of any factual dispute. See Hanon v. Dataproducts
Corp., 976 F.2d 497, 500 (9th Cir. 1992), Rather, there must be no genuine issue

 

of material fact. Id. (emphasis as in original) (quoting Anderson v. Liberty Lobby, Inc., 477 US.
242, 248, 106 S.Ct, 2505, 2510 (1986)). "A material fact is genuine if 'the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.’ " Jd. (quoting Anderson, 477
U.S. at 248, 106 S.Ct. at 2510). "Conversely, '[w]here the record taken as a whole could not lead
a rational trier of fact to find for the nonmoving party, there is no 'genuine issue for trial.'" Id.
(quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct, 1348,
1356, 89 L.Ed.2d 538 (1986)).

The Court Looks to the four corners of the Agreement to
Arbitrate Disputes to determine whether the parties clearly and
unmistakably designated intent for non-federal arbitrability law
to apply. See SUPREME COURT OF THE UNITED STATES RENT-A-CENTER,
WEST, INC., PETITIONER v. ANTONIO JACKSON (June 21, 2010) also
see Gerdlund v. Elec. Dispensers Int'l, 190 Cal. App. 3d 263,
270, 235 Cal. Rptr. 279, 282 (Ct. App. 1987) ("The parol

 

 

evidence rule generally prohibits the introduction of any
extrinsic evidence to vary or contradict the terms of an
integrated written instrument."). That agreement states that New
York law is to be applied by the arbitrator to disputes that are
subject to arbitration, federal law must be applied here by
default to determine arbitrability. See, e.g., Cape Flattery,
647 F.3d at 921.

Effect of Federal Arbitration Act

Page 34 | 40
Where the FAA is applicable, as it is here, the U.S. Court of
Appeals for the Ninth Circuit has summarized its impact on
interpretation and enforcement of arbitration agreements as

follows:

The Federal Arbitration Act (FAA) requires courts to "place
arbitration agreements on an equal footing with other contracts,
and enforce them according to their terms." AT&T Mobility LLC

v. Concepcion, 563 U.S. 333, 339, 131 S.Ct. 1740, 179 L.Ed.2d

 

742 (2011) (internal citation omitted). Section 2 of the FAA
makes agreements to arbitrate "valid, irrevocable, and
enforceable, save upon such grounds as exist at law or in equity
for the revocation of any contract." 9 U.S.C. § 2. The final
clause of § 2, generally referred to as the savings clause,
"nermits agreements to arbitrate to be invalidated by 'generally
applicable contract defenses, such as fraud, duress, or
unconscionability,' but not by defenses that apply only to

arbitration or that derive their meaning from the fact that an

agreement to arbitrate is at issue." Concepcion, 563 U.S. at

 

339, 131 S.Ct. 1740(quoting Doctor's Assocs., Inc. v. Casarotto,

 

517 U.S. 681, 687, 116 S.Ct. 1652, 134 L.Ed.2d 902 (1996)). "Any

 

doubts about the scope of arbitrable issues, including
applicable contract defenses, are to be resolved in favor of
arbitration." Tompkins v. 23andMe, Inc., 840 F.3d 1016,1022 (9th
Cir. 2016).

Section 2 of the FAA preempts state statutes and state common

Page 35| 40

 
Case 2:17-cv-04375-JS-GRB Document 39-1 Filed 04/03/19 Page 36 of 74 PagelD #: 622

law principles that "undercut the enforceability of arbitration
agreements," unless the savings clause applies. Southland

Corp. v. Keating, 465 U.S. 1, 16, 104 S.Ct. 852, 79 L.Ed.2d

1 (1984); see also Concepcion, 563 U.S. at 343-44, 131 S.Ct.

1740; Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425,
432 (9th Cir. 2015). In other words, a court cannot enforce
state laws. that apply to agreements to arbitrate but not to

contracts more generally. See Mortensen v. Bresnan

Commc'ns, LLC, 722 F.3d 1151, 1159 (9th Cir. 2013) ("Any general

 

state-law contract defense ... that has a disproportionate

effect on arbitration is displaced by the FAA.").

1. POUBLON V. C.H. ROBINSON CO.

 

UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT, 03
Feb 2017

2. TILLMAN V. TILLMAN

 

United States Court of Appeals, Ninth Circuit, 15 Jun 2016
3. SAKKAB V. LUXOTTICA RETAIL N. AM., INC.
United States Court of Appeals, Ninth Circuit, 28 Sep 2015

4. BRENNAN V. OPUS BANK, CORP.

 

United States Court of Appeals, Ninth Circuit, 11 Aug 2015
5. ASHBEY V. ARCHSTONE PROP. MGMT., INC.
United States Court of Appeals, Ninth Circuit, 12 May 2015

6. WILKERSON V. WHEELER

 

United States Court of Appeals, Ninth Circuit, 18 Nov 2014

Page 36| 40

 

 
Case 2:17-cv-04375-JS-GRB Document 39-1 Filed 04/03/19 Page 37 of 74 PagelD #: 623

10.

11.

12.

13.

14

15.

16.

17.

18.

. ISKANTAN V. CLS TRANSP. L. A., LLC

 

Supreme Court of California, 23 Jun 2014

. JOHNMOHAMMADI V. BLOOMINGDALE'S, INC.

United States Court of Appeals, Ninth Circuit, 23 Jun 2014

. DAVIS V. NORDSTROM, INC.

 

United States Court of Appeals, Ninth Circuit, 23 Jun 2014

MORTENSEN V. BRESNAN COMMC'NS, LLC

 

United States Court of Appeals, Ninth Circuit, 15 Jul 2013
PINNACLE MUSEUM TOWER ASS'N V. PINNACLE MKT. DEV. (US), LLC
Supreme Court of California, 16 Aug 2012

CAPE FLATTERY LTD. V. TITAN MARITIME, LLC

 

United States Court of Appeals, Ninth Circuit, 26 Jul 2011
ATT MOBILITY LLC V. CONCEPCION, 09-893 (U.S. 4-27-2011)

U.S. Supreme Court, 27 Apr 2011

.COX V. OCEAN

United States Court of Appeals, Ninth Circuit, 23 Jul 2008

LIFESCAN, INC. V. PREMIER DIABETIC SERVS

 

United States Court of Appeals, Ninth Circuit, 13 Apr 2004

CITIZENS BANK V. ALAFABCO, INC

 

U.S. Supreme Court, 02 Jun 2003

HOWSAM V. DEAN WITTER REYNOLDS, INC

 

U.S. Supreme Court, 10 Dec 2002

FERGUSON V. COUNTRYWIDE CREDIT INDUSTRIES

Page 37| 40

 
Case 2:17-cv-04375-JS-GRB Document 39-1 Filed 04/03/19 Page 38 of 74 PagelD #: 624

19.

20.

21.

22.

23.

24.

25.

26.

27.

28.

29.

United States Court of Appeals, Ninth Circuit, 23 Jul 2002

CRAIG V. BROWN ROOT INC

 

Court of Appeal of California, Second District, Division
One., 26 Oct 2000

DOCTOR'S ASSOCIATES, INC. V. CASAROTTO

 

U.S. Supreme Court, 20 May 1996

ALLIED-BRUCE TERMINIX COS. V. DOBSON

 

U.S. Supreme Court, 18 Jan 1995

HANON V. DATAPRODUCTS CORP

 

United States Court of Appeals, Ninth Circuit, 28 Sep 1992

THREE VALLEYS MUN. WATER DIST V. E. F. HUTTON

 

United States Court of Appeals, Ninth Circuit, 05 Feb 1991

BAXTER V. SULLIVAN

 

United States Court of Appeals, Ninth Circuit, 23 Jan 1991

SPARLING V. HOFFMAN CONST. CO., INC

 

United States Court of Appeals, Ninth Circuit, 21 Dec 1988
GERDLUND V. ELECTRONIC DISPENSERS INTERNATIONAL
Court of Appeal of California, Sixth District, 16 Mar 1987

ANDERSON V. LIBERTY LOBBY, INC

 

U.S. Supreme Court, 25 Jun 1986

MATSUSHITA ELEC. INDUSTRIAL CO. V. ZENITH RADIO
U.S. Supreme Court, 26 Mar 1986

MITSUBISHI MOTORS V. SOLER CHRYSLER-PLYMOUTH

U.S. Supreme Court, 02 Jul 1985
Page 38 | 40

 

 
Case 2:17-cv-04375-JS-GRB Document 39-1 Filed 04/03/19 Page 39 of 74 PagelD #: 625

30. SOUTHLAND CORP. V. KEATING

U.S. Supreme Court, 23 Jan 1984

RESPECTFULLY PRESENTED,

“Without Prejudice”

Le Z non assumpsit nace Ua [19

‘THE BENEFICIAL OWNER OF THE CESTI QUI EQUITABLE TRUST
Mario E. Castro, Propria Persona, Sui Juris

All Natural Rights Explicitly Reserved and Retained
U.C.C. 1-207/1-308, 1.103.6

c/o 419 West Hills Road, Melville, New York 11747
Ph. 917-513-7741

 

Page 39]| 40

 
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
PRESENTMENT reference above including “EXHIBITS B1 - D” have
been electronically mailed to all parties on the service list
via the UNITED STATES POST OFFICE by the UNITED STATES POSTAL

SERVICE via First Class Postage Prepaid.

RESPECTFULLY PRESENTED,
Addressed to:

AKERMAN LLP (Attorneys for Defendants)

Attention: Joseph M. DeFazio / Natsayi Mawere

666 FIFTH AVENUE, 20TH FLOOR

NEW YORK, NEW YORK, 10103

Certified Mail No.: 7017 2680 0000488 5594 via USPS

“Without Prejudice”

 

“ ; non assumpsit Date 4/2/44
RE BENEFICIAL OWNER OF THE CESTI QUI EQUITABLE TRUST
Mario E. Castro, Propria Persona, Sui Juris
All Natural Rights Explicitly Reserved and Retained
U.C.C. 1-207/1-308, 1.103.6

c/o 419 West Hills Road, Melville, New York 11747
Ph. 917-513-7741

Page 40 | 40
Case 2:17-cv-04375-JS-GRB Document 39-1 Filed 04/03/19 Page 41 of 74 PagelD #: 627

19,

20.

21.

22.

23.

24.

25.

26.

27.

28.

29.

United States Court of Appeals, Ninth Circuit, 23 Jul 2002

CRAIG V. BROWN ROOT INC

 

Court of Appeal of California, Second District, Division
One., 26 Oct 2000

DOCTOR'S ASSOCIATES, INC. V. CASAROTTO
U.S. Supreme Court, 20 May 1996

ALLIED-BRUCE TERMINIX COS. V. DOBSON

 

U.S. Supreme Court, 18 Jan 1995

HANON V. DATAPRODUCTS CORP

United States Court of Appeals, Ninth Circuit, 28 Sep 1992
THREE VALLEYS MUN. WATER DIST V. E. F. HUTTON

United States Court of Appeals, Ninth Circuit, 05 Feb 1991

BAXTER V. SULLIVAN

 

United States Court of Appeals, Ninth Circuit, 23 Jan 1991

SPARLING V. HOFFMAN CONST. CO., INC

 

United States Court of Appeals, Ninth Circuit, 21 Dec 1988
GERDLUND V. ELECTRONIC DISPENSERS INTERNATIONAL

Court of Appeal of California, Sixth District, 16 Mar 1987
ANDERSON V. LIBERTY LOBBY, INC

U.S. Supreme Court, 25 Jun 1986

MATSUSHITA ELEC. INDUSTRIAL CO. V. ZENITH RADIO

U.S. Supreme Court, 26 Mar 1986

MITSUBISHI MOTORS V. SOLER CHRYSLER-PLYMOUTH

U.S. Supreme Court, 02 Jul 1985
Page 38 | 40

 

 
Case 2:17-cv-04375-JS-GRB Document 39-1 Filed 04/03/19 Page 42 of 74 PagelD #: 628

30. SOUTHLAND CORP. V. KEATING

 

U.S. Supreme Court,.23 Jan 1984

RESPECTFULLY PRESENTED,

“Without Prejudice”

LOPE non assumpsit vate 2-1/9

THE BENEFICIAL OWNER OF THE CESTI QUI EQUITABLE TRUST
Mario E. Castro, Propria Persona, Sui Juris

All Natural Rights Explicitly Reserved and Retained
U.C.G. 1-207/1-308, 1.103.6

c/o 419 West Hills Road, Melville, New York 11747
Ph. 917-513-7741

Page 39|40
Case 2:17-cv-04375-JS-GRB Document 39-1 Filed 04/03/19 Page 43 of 74 PagelD #: 629

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
PRESENTMENT reference above including “EXHIBITS Bl - D” have
been electronically mailed to all parties on the service list
via the UNITED STATES POST OFFICE by the UNITED STATES POSTAL

SERVICE via First Class Postage Prepaid.

RESPECTFULLY PRESENTED,
Addressed to:

AKERMAN LLP (Attorneys for Defendants)

Attention: Joseph M. DeFazio / Natsayi Mawere

666 FIFTH AVENUE, 20TH FLOOR

NEW YORK, NEW YORK, 10103

Certified Mail No.: 7017 2680 0000488 5594 via USPS

“Without Prejudice”

 

- HA “~\ non assumpsit Date 12/19
ant BENEFICIAL OWNER OF THE CESTI QUI EQUITABLE TRUST
Mario E. Castro, Propria Persona, Sui Juris
All Natural Rights Explicitly Reserved and Retained
U.C.C. 1-207/1-308, 1.103.6

c/o 419 West Hills Road, Melville, New York 11747
Ph. 917-513-7741

 

Page 40 | 40
Case 2:17-cv-04375-JS-GRB Document 39-1 Filed 04/03/19 Page 44 of 74 PagelD #: 630

 

 

Exhibits — B1,B2, C, and D

 

 

Submitted 4/3/2019

 

 

 

 
Case 2:17-cv-04375-JS-GRB Document 39-1 Filed 04/03/19 Page 45 of 74 PagelD #: 631

 

 

 

 

Detailed Schedule of Exhibits: Exhibits

 

1. True and correct copy of cagiael Conditional Acceptance Agreement/Contract No:2019= , B I
01091221MMLIC-WBF4UJCSM-U12389911© (i2Pages);

2. True and correct copy. of Original Addendum to Agreement/contract, 1.D. No. 20194 . - B 2
0211M122IMMLIC-WBF4UJCSM-ADDENIO (12 pages).

25 pages total including this cover sheet

 

 

 
Conditional Acceptance for the Value/Agreement/Counter Offer to Acceptance of Offer
SHOW OF CAUSE PROOF OF CLAIM DEMAND

SERVED OR PRESENTED via the: UNITED STATES POSTAL SERVICE
by the UNITED STATES POST OFFICE via First Class Postage Prepaid

Contract # 2019-01091221MMUC-WBF4UJCSM-U123899811°

PARTIES:

({RESPONDENTS/OFFEREE:)
To:, THE BANK OF NEW YORK MELLON To: THE BANK OF NEW YORK MELLON
Attention: Charles W. Scharf, Chair and CEO of c/o AKERMAN LLP ATTENTION : Natsayi Mawere, Joseph DeFazio
BANK OF NEW YORK MELLON 666 Fifth Avenue 20™ FL,
24 Greenwich Street, N.Y., New York 10286 New York, NLY., 10103
Account No.: 0578156729 and 0126376016 * Account No. 0578156729
CERTIFIED MAIL NUMBER:7018 0680 0002 3047 0602 CERTIFIED MAIL NUMBER:7018 0680 0002 3047 0619
To: SHELLPOINT MORTGAGE SERVICING To: REAL TIME SOLUTIONS,
c/o Jack Navarre (CEO) Attention: Eric C. Gréen(CEO}
Po Box 10826 Greenville, S.C. 1349 Empire Central Drive Dallas, T.X. 75247
29603-0826 Account No: 0126376016 *
Account No.: 0578156729 CERTIFIED MAIL NUMBER:7018 0680 0002 3047 0633
CERTIFIED MAIL NUMBER:7018 0680 0002 3047 0626 -
UNITED STATES OF AMERICA To: the United States Supreme Court
c/o U.S, Department of Justice Address: 1 First St NE, Washington, DC 20543

Address: 980 Pennsylvania Avenue, NW Washington, OC 20530-0001 CERTIFIED MAIL NUMBER: 7018 0360 0001 0340 6057
CERTIFIED MAIL NUMBER: 7018 0680 0002 3047 0640

To: The United States Department of Agriculture

To: The NEW YORK STATE Supreme Court / Fiscal Service, Director, Finance Office
Honorable.Chief Judge Janet Diflore Address: 1400 Independence Avenue, SW, Washington, DC 20250
Addréss: 25 Beaver Street, New York, N.Y, 12207 CORTIFIED MAIL NUMBER: 7018 0680 0002 3047 0671

CERTIFIED MAIL NUMBER:7018 0680 0002 3047 0664
To: Department of the Treasury

To: State of NEW YORK Attorney General’s Office Bureau of The Fiscal Service
Attorney General: Letitia James Address: 3201 Pennsy Drive, Building £, Landover, MD 20785
Address: Office of The Attorney General CERTIFIED MALL NUMBER: 7018 0680 0002 3047 0695

The Capitol, Albany , N.Y. 12224-0341
CERTIFIED MAIL NUMBER: 7018 0680 0002 3047 0688

To: Federal Reserve To: The United States District Court

Board of Governors of the Federal Reserve System Eastern District Division of New York

Address! 20th Street and Constitution Avenue N.W., Washington, DC 20551 Address: 100 Federal Plaza, Centrat Islip, N.Y., 11722
CERTIFIED MAIL NUMBER: 7018 0680 0002 3047 0701 Case No.(s): 2:17 CV-04375

CERTIFIED MAIL NUMBER: 7018 0680 0002 3047 0718

(CLAIMANTS/OFFEROR:)

From: Mario E. Castro and Magdalena Dumancela Castro
Address: 419 West Hills Rd, Melville , N:Y¥. 11747

January 9, 2019
To'the Holder in Due Course and/or agent and/or representative,

| Marlo E. Castro and associates have received your offer and accept your offer under the
following terms and conditions-

That You provide the following proof of claim, your failure to provide proof of clalm, and to
accept payment for credit on account shall constitute a breach of this binding self-executing irrevocable
contractual agréement coupled with interest and subject the breaching party to fines, penalties, fees,
taxes and other assessments.

10251, PROOF OF CLAIM, the legal status of these “un/non-constitutional legislative entities”
‘operating/functioning: as sources of authority for these so-called “Revised Codes/Statutes”; arid
specifically the: United States Code and/or specifically THE ACT OF MARCH 9TH, 1933 Proclamation
2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R., THE FEDERAL REGISTRY,
thereof, is not that of a carporation/quasi corporation; which, is also created by statute. (See: 73
C..S., Public Administrative Law and Procedures, § 10, p. 372, citing: Parker v. Unemployment
Compensation Commission, 214 S.W. 2d 529, 358 Mo. 365, which States: “The powers granted to an
administrative body may be such as to establish it as a legal entity, and, although not expressly

Page 1|12

 
declared to be a corporation, it may be considered a public quasi corporation.”; Texas & Pacific
Railway v. interState Commerce Commission, 162 U.S. 197 (1895), which States: “The InterState
Commerce Commission is a body corporate, with legal capacity to be a party plaintiff or defendant in
the Federal courts.”; 2 Am.Jur.2d, Administrative Law, § 32, p.56, which States: “Some administrative
agencies are corporate bodies with legal capacity to. sue and be sued.”}.

1. SHOW OF CAUSE PROOF OF CLAIM DEMAND

10252. PROOF OF CLAIM, that the Legislative Reference Bureau, created by Act of April 27, 1909, P.L. 208,
and, reorganized by Act of May 7, 1923, P.L. 158, as a legislative “agency’ with the primary function
to draft and pass upon legislative bills and resolutions for introduction in the General Assembly, and
to prepare for “adoption” by the General Assembly, “Codes” by topics, of the existing general statutes
for which it was handed over statutory authority in 1974 to publish an “official publication” of the
United States Code, is not operating/functioning as a “un/non-constitutional legislative entity”; and,
is not operating or functioning asa foreign corporate entity representing the source of authority for
the existence of statute(s)/law(s) known as the United States. Code, in the capacity of an
“administrative law agency” administering the corporate affairs and public of that which created it by
statute.

10253. PROOF OF CLAIM, these alleged statute(s)/law/(s) of this “un/non-constitutional legislative entity”;
ie., the Legislative Reference Bureau, operating/functioning as a foreign corporate “administrative
law agency” are not by nature akin private “by-laws” of a “corporation” for the administration of its
internal Government and public; and, are binding and of force or effect over and upon the private,
non-enfranchised, and non-assumpsit’s thereto; and therewith, living, breathing, flesh-and-blood
man, i.e. a natural person/man; and, as.such, are hot ultimately governed by, through, and within the
realm of commercial law as adopted and codified within The United States Code thiereby; and therein,
representing commercial law for operating/functioning in commerce.

10254. PROOF OF CLAIM, whéreas the Constitution for the United States of America at Article |, Section
8 and 10 clearly prohibits the Congress from printing and issuing Federal Reserve Notes as it is a
constitutional entity, or purportedly so, and its actions-are limited thereby; and therein, a corporation
or trust is not; e.g., thé Federal Reserve System, created by Congressional -Act in 1913, and as a
“un/non-constitutional Congressional entity” without the Constitution, and therefore not bound NOR
encumbered by said document/instrument, may proceed to print and issue money (currency) which
would be an unconstitutional form of money for Congress; restrained as it is, by the
instrument/docuinent of its creation, these. “an/non-constitutional legislative entities”; e.g., the
Legislative Reference Bureau, and the alleged statute(s)/law(s) they create/generate is not a “un/non-
constitutional” issue having no nexus with the Constitution; and, the binding force or effect of said
statute(s)/law(s) is not established/created solely from; or by, contract between the parties; which,
once silent judicial notice of said contract is taken by the Halder in due Course any affidavits in support
thereof; and specifically within the above referenced alleged Loan/Debt/Security Instrument, unless
said presumption of a contract is rebutted?

a. Please note that although jt is thé United States Treasury Department who prints the so-called
Federal Reserve notes, these notes have no value and are-not backed by anything-

“Federal Reserve notes are not redeemable, and receive no backing by
anything this has been the case since 1933. The notes have no value
for themselvés,” this is taken from the official website of the United
States financial expert, the United States Department of the Treasury
whose job it is to print the money to be utilized by the public, and
note how they say that. since the government declared bankruptcy in

1933 their notes have had no value.

An official website of the United Statés Government

Page 2[12
An official website of the United States Govermunent

Dee ene

 

 

https:ffwww.treasury.goviresource-center/faqs/Currency/Pages/iegal-tender.aspx

the Federal Reserve issues bookkeeping entry credit, there is no.constitutional amendment permitting the Federal Reserve
and/or the treasury to create worthless items and declared them to be currency. The Constitution has held that the manies
Created by Congress must have a value, and this is not a market value but a national currency value. Federal Reserve
bookkeeping entry credit is not regulated by Congress, making this process by the Federal Reserve, the issuance of bookkeeping
entry credit, unconstitutional. That is, unless and until you can provide facts and conclusions of law and not opinion to the
contrary.

10255. PROOF OF CLAIM, that the original lender did not lend “bookkeeping entry credit” in the form of
a loan, and failed to provide such notification and clear, unambiguous, conspicuous
language/terminology that any reasonable man or woman would understand? “Intentionally
created fraud in the factum" and withheld from plaintiff... “vital information concerning said

debt and ail of the matrix involved in making the loan". peutsche Bank v. Peabody, 866
N.¥.S.2d 91 (2008). Equifirst, when making the loan, violated Regulation Z of the Federal
Truth in Lending Act- 15 USC §1601 and the Fair Debt Collections Practices Act 15 USC $1692

10256. PROOF OF CLAIM- That the banking Holiday proclaimed by Pres. Roosevelt under proclamation
2039 prohibiting any during the course ‘of such emergency to include but not be limited to deposits,
credits, receipts, withdrawals within and between banking institutions has been suspended,
declared over, abolished, repealed?

10257. PROOF OF CLAIM- That the government loan represented by this account is not backed by the
full faith and credit of the United States government?

10258, PROOF OF CLAIM- That the government loan represented by this-account is not secured by
mortgage insurance, and that the holder in due course is the beneficiary of that mortgage
insurance? That the mortgage insurance is in place should the borrower default?

10259. PROOF OF CLAIM- That the Loan associated with the debt is classified as a personal loan and not
a home loan? And that if it were to be classified as a home loan the original lender would be

responsible for capital gains taxes? That the Home is purchased not from a bank but a Private home
Owner?

10260. PROOF OF CLAIM- That the property securing the loan (an unsecured loan), has been fully paid
as'a result of the treasury program and/or other government program respecting or associated with
such loans (PROGRAMS LIKE THE SINGLE-FAMILY HOME LOAN GUARANTEE PROGRAM)?

10261. PROOF OF CLAIM- That issuing the loan in the form of “BOOKKEEPING ENTRY CREDIT” was
deceptive, intentional, and a deliberate attempt to conceal pertinent information regarding the
origination of the loan and the matrix associated thereto?

10262. PROOF OF CLAIM- That tax credits and/or a charge off whereby the government has issued
credits respecting the associated loan/debt has not been applied to the borrower’s side of the
ledger indicating the adjustment in balance?

10263. PROOF OF CLAIM- That the Uniform Nonjudicial Foreclosure Act, The Uniform Home Foreclosure
Procedure Act, the Administrative Procedures Act, do not recognize arbitration as an alternative
dispute resolution remedy?

10264. PROOF OF CLAIM- That the.associated loan has not been satisfied as outlined in the Uniform
Satisfaction of Mortgage Act?

10265. PROOF OF CLAIM- That the borrower is éntitled to a full and complete accounting, as you and/or
your associated organizations are the keepers of record, the custodians of record, and or to supply a
full anid complete accounting of the record upon demand? Please note that demand is hereby made
for a complete compréhiensive accounting of this account, and the same deadline for furnishing a

Page 3[12
response to this presentment is the exact same deadline for furnishing the accounting as/is
demanded!

10266, PROOF OF CLAINM- That your organization nor the original lender ever intended on limiting
lawful money as required in law, regulated by Congress and prescribed by the Constitution of the
United States of America?

10267. PROOF OF CLAIM- That there is no lawful statute and/or Constitution delegation of authority
authorizing your institution in creating “BOOKKEEPING ENTRY CREDIT”, as a form of acceptable
currency within the United States?

10268. PROOF OF CLAIM- That ail property in the United States is owned by the state by virtue of
government?

10269. PROOF OF CLAIM- That the following statement and/or record of Congress remains extant?

vAdr. Speaker, we are here now in chapter 11. Members of Congress are official trustees presiding over the
greatest reorganization of any Bankrupt entity in world history, the U.S. Government. We are setting forth hopefully,
a Alueprint for our future. There are same who say it is a coroner's report that will lead to our demise.” [Rep.
James Traficant, Jv, (Ohio) addressing the House, Congressional Record, March 17, 1993, Vol. 33, page H-1303]

10270. PROOF OF CLAIM- That asa banking Institution the Borrower may utilize Bookkeeping Entry
Credit as a form of acceptable currency as it was the initiating currency of issuance-

Now, Therefore I, Franklin D. Roosevelt, President of the United States of America,
in view-of such national emergency and by virtue of the authority vested in me by said Act...
do hereby proclaim, order, direct and declare that ... there shall be maintained and observed
by all banking institutions and all branches thereof located in the United States of America,
including the territories arid insular possessions, a bank holiday, and that during said period
all banking transactions shall be suspended. During such holiday ... no such banking
institution or branch shall... permit the withdrawal or transfer in any manner.or by any
device whatsoever, of any ... currency ... nor shall any such banking institution or branch
pay out deposits, make loans or discounts ... transfer credits ... or transact any other

banking business whatsoever.

During such holiday, the Secretary of the Treasury,.with the approval of the
President and under such regulations as he may prescribe, is authorized and empowered (a)
to permit-any or all of such banking inatitutions to perform any or all of the ugual banking
functions, (b) to direct, require or permit the issuance of clearing house certificates or other
evidences of claims against assets of banking institutions, and (c) to authorize and. direct the
creation in such banking institutions of special trust accounts for the receipt of new deposits
which shall be subject to withdrawal on demand without. any restriction or limitation and
shall be kept separately in.cash or dn deposit in Federal Reserve Banks or invested in
obligations of the United States.

As used in this order the term “banking institutions" shall include all Federal
Reserve Banks, national banking associations, banks, trust companies, savings banks,
building and loan associations, credit. unions, or other corporations, partnerships,
associations or persons, engaged in the business of receiving. deposits, making loans,

discounting business paper, or transacting any other form of banking business

- Proclamation 2039—Declaring Bank Holiday March 9, 1933; Public Papers and
Addresses of Franklin D. Roosevelt declared Law By the General Assembly US Congress
March 9, 1933 and the Act associated by. the same name.

10271. PROOF OF CLAIM- That the loan and the Associated Debt is an Obligations of the UNITED STATES
as defined in statute- .

Page 4[12

 
Septenrber 14, 1976,."" The Senate Special Committee had found

that President Roosevelt's 1933 proclamation of a national

emergency were still extant, Sée: SENATE SPECIAL COMMITTEE ON NATIONAL
EMERGENCIES AND DELEGATED EMERGENCY POWERS, FINAL REPORT: NATIONAL

EMERGENCIES AND DELEGATED EMERGENCY POWERS, S. Rept. No. 94-922, 94" Cong, 2d
Sess. (1976), PLL, 94-412 (Sept. 14, 1976); 90 Stat. 1255; 50 U.S.C, 1601 et seq.

10272. PROOF OF CLAIM- That “The ownership of all property is NOT in the state; AND THAT
individual so-called ‘ownership’ is only by virtue of the government, j.e., law, amounting to mere
user; and THAT use must be in accordance with law and subordinate to the necessities of the
state." Senate Document No. 43, 73rd Congress, Ist Session;

10273. PROOF OF CLAIM- That "Under the new law the money is issued to the banks in return for
government obligations... The money will be worth 100 cents on the dollar, because it is backed by
the credit of the nation. THAT IT represents a mortgage on all the homes, and... all the people of
the nation." Congressional Record, March 5, 1933 on HR 1491 p. 83.

10274, PROOF OF CLAIM- That it has been “Resolved by the Senate and the House of Representatives
of the United States of America in Congress.assembled: That (a) every provision contained in or
made with respect to any obligation which purports to give the obligee the right to require
payment in gold or a particular kind of coin or currency, or in an amount in money of the United
States measured thereby, is declared to be agairist public policy, and no such provision shall be
contained in or made with respect to an obligation hereafter incurred. Every obligation heretofore
or hereafter incurred, whether or not any such provision is contained therein or made with respect
thereto, shall be discharged upon payment, dollar for dollar, in any such coin or currency, which at
the time of payment is legal tender for public or private debts; . .“ The GOLD Abrogation Act of
June 5", 1933

10275.. PROOF OF CLAIM- That "Since March 9, 1933, the United States has been in a state of declared
national emergency." “These proclamations give force to 470 provisions of federal law. These
hundreds of statutes delegate to the President extraordinary powers exercised by Congress, which
affect the lives of American citizens in a host of.all-encompassing manners. This vast range of powers
taken together, confer enough authority to rule.this country without reference to normal
constitutional process.” Senate Report 93-549, July.24, 1973

10276. PROOF OF CLAIM- That the following is the current and is the current understanding:

{Mr. McPhadin] "... The first section of the bill, as | grasped it, is practically the war powers that
were given back in 1917. | would like to ask the chairman of the committee if this is a plan to
change the holding of the security back of the Federal Reserve notes to the Treasury
of the United States rather than the Federal Reserve agent.”

[Mr. Sliggte] “This provision is for the issuance of Federal Reserve bank notes; and not for
Federal Reserve notes; and the secunty back of it is the obligations, notes, drafts, bills of
exchange, bank acceptances, outlined in the section to which the gentleman has referred.”

{[Mc¢Phadin] “Then the new circulation is to be Federal Reserve bank notes and not Federal
Reserve notes. {s that true?”

[Stiggle} “Insofar as the provisions of this section are concerned, yes."

“{Mr, Britain} From my observations of the bill as‘it was read to the House, it would appear that
the amount of bank notes thatmight be issued by the Federal Reserve System is not limited.
That will depend entirely upon the mount'of collateral that is presented from time to time from
exchange for bank notes. Is-that not correct?”

[McPhadin] “Yes, | think that is correct."?2?

the Congressional Record during the. debate over the Emergency Banking Act of 1933.

10277. PROOF OF CLAIM- That the amendment of § 5(b) provided that the Act can only be invoked
“{d)uring the time of war." The elimination of the exclusion.made clear that any and all emergency
powers that might have previously been available pursuant to a national emergency declared under
§ 5(b) Congress did not formally terminate the one declared by President Roosevelt (apparently
believing that only the President could do so). And so, 50 U.S.C. App. 5(b); 12 U.S.C. 95a. In
amending TWEA, Congress did provide for the continuation of the emergency and of any economic
sanctions that were the result ofa Presidential declaration of national emergency that were in effect

Page 5| 12

 
on July 1, 1977, subject to automatic termination unless they were renewed annually. This provision
allowed the continuation of the National Bankruptcy and the National Banking Holiday, as well as
the sanctions on regimes like Cuba, North Korea, China, and North Vietnam to continue without the
President having to declare a new national emergency under IEEPA. See 50 U.S.C.A. App. 5, note.

10278. PROOF OF CLAIM- That as first adopted in 1976, the National Emergencies Act excluded from its
purview Section 5(b} of the Trading with the Enemy Act. As noted above, the law under which
President Roosevelt issued the declaration of national emergency with respect to the National
bankruptcy was never cancelled. With the Cold War sections under that act had also been used by
the executive branch as the legal basis for imposing economic sanctions on the communist nations
of North Korea, Cuba, China, and North Vietnam; and the National Emergencies Act had been
terminated, there would have been no other legal basis for continuing the sanctions against those
countries, accept to enact a set of new specific laws, Congress chose not to consider. As a
consequence, the State Department asked that Section 5(b) be excluded from the National
Emergencies Act until other legislation providing a basis for the continuation of
economic sanctions against those countries could be enacted. Is this not the case?

10279. PROOF OF CLAIM- That “Whenever in the judgment of the Secretary of the Treasury such
action is necessary to protect the currency system of the United State, the Secretary of
the Treasury, in his discretion, may regulate any or all individuals... Whoever shall nol
comply with the provisions of this act shall be fined not more than $10,000 or if a natural person,
may in addition to such fine may be imprisoned for a year, not exceeding ten years.” [Stat 48,
Section 1, Title 1, Subsection N, March 9, 1933}; that it is. under discretion and the direct supervision
of the United States treasury that the banking institutions are utilizing “bookkeeping entry credit", and
becatise the law defines a “banking institution" as one who engages in the business of banking i.e.
banking business, during this current national banking emergency definéd in law as bankruptcy, such
“bookkeeping entry credit utilization” is Gonsirued as currency of the United States, and may be
utilized for the payment and/or repayment of a loan instituted and or issued in the same species, is
this not so?

10280. PROOF OF CLAIM, that you notify the undersigned arid/or the undersigned’s representative of
your attempt to deceive them, and that they knowingly and intentionally agreed to such deception,
for instance, if this matter involve the lending of credit, and/or a mortgage loan, proof that you
provided the borrower with evidence as to the origination of the loan, and the species of currency
utilized in the origination of the loan?

10281. PROOF OF CLAIM, that you have provided and/or will provide to the undersigned a copy of the
original contract in its current state, without alterations and or amendments, for we know that any
alteration and/or amendment on a contract has to be done in the presence of the other party with
the approval of the other party, and that if you have provided a copy prior to the issuance of this
document please provide proof and the date upon which such was done, and if you have not
provided a copy please provide a copy with your response, and failure to do so would be constituted
asa refusal on your part and a breach of this agreement. invoking the tacit acquiescence and your
forfeiture and waiver of all rights and full consent to every provision of the agreement and the
penalties and assessment and fees associated therewith.

10282. PROOF OF CLAIM, that you provide a list of all of your subsidiaries, EIN numbers and the like,
plus a copy of your COMPREHENSIVE ANNUAL FINANCIAL REPORT for the past 10 years Inclusive of
notes, ledgers, references, with term definitions within the next 14 calendar days, as the custodian
of record for this account, you are to highlight the Association of this account within those records,
failure to do so will invoke the default principles of this agreement and your full and complete
consent with all of the terms and conditions as well as penalties associated thereto, hereto,
therewith.

10283. PROOF OF CLAIM, that you will not attempt to circumvent the process after default, or after
your consent and approval and agreement to this presentment, and that you agree that any attempt
to circumvent the process shall invoke and cause to be placed in full affect the treble damage
provision of this agreement plus, penalties, fines, assessment, fees.

10284, PROOF OF CLAIM, that you agree that if you should in any way attempt to evade, and or provide
a general response, and or refuse to respond, and or refuse to provide the evidence and information
and/or documents and/or records demanded, that you are guilty of fraud, deception, racketeering,
and you will not object to your full prosecution as an organization with the co-conspirators mainly

Page 6|12

 
your Board of Directors if you are a corporation, with a minimum jail time of five years day for day
and a maximum not to exceed that of 65% of a proscribed law. And that such failure and/or refusal
on your part shall constitute your binding and willful consent to the relinquishing of the total value
of the claim of this agreement, payable on demand with your waiver to a defense, and ora trial, and
or hearing, and or notice, and or presentment, and or right to review and or right to appeal and or
right to object!

tl. CAVEAT

10285. Please understand that while the Undersigned wants, wishes and desires to resolve this matter
as promptly as possible, the Undersigned can only do so upon Respondent('s) ‘official response’ to
this Conditional Acceptance for Value and counter offer/claim for Proof of Claim by Respondent(‘s)
providing the Undersigned with the requested and necessary Proof of Claims raised herein above.

10286. Therefore, as the Undersigned is not a signatory; NOR a party, to your “social compact” (contract)
known as the Constitution (Charter) of the UNITED STATES; NOR noticed NOR cognizant, of any
agreement/contract between the UNITED STATES, and the Undersigned and specifically any obtained
through FULL DISCLOSURE and containing any FAIR/VALUABLE CONSIDERATION therein, which would
act/operate to create and establish a “relationship” (nexus) and thereby; and therein, bind the
Undersigned to the specific “source of authority” for the creation and existence of the alleged
statute(s)/law(s) as contained and allegedly promulgated within the “Code” known as the United
States Code; which, with the privity of contract or contract itself would thereby; and therein, create
and establish legal force and or effect of said statute(s)/law(s) over and upon the Undersigned; and,
would also act/operate to subject the Undersigned to the “statutory jurisdiction” of the UNITED
STATES, its laws, venue, jurisdiction, and the. like of its commercial courts/admiinistrative
tribunals/units and thereby; and therein, bind the Undersigned to said courts/administrative
tribunal’s/unit’s decisions, orders, judgments, and the like; and specifically as within the above
referenced alleged Commercial/Civil/Cause; and, which would act/operate to establish and confer
upon said court/administrative. tribunal/unit the necessary requirement/essential of “subject-matter
jurisdiction” without which it is powerless to move in any action other than to dismiss. And as a result
thereof the parties agree that any statute and/or code introduced by the United States Congress and
or state legislature under its non-governmental capacity i.e. it’s “corporate business commercial
‘transacting capacity”, are not binding on any of the parties, and cannot be introduced and or used as
any justification for any proceeding, and/or procedure, and or remedy respecting this matter. That
the arbitration process is binding on all parties and is the sole and exclusive remedy for redressing any
issue associated with this agreement. That this agreement supersedes and predates as well as
replaces. any and all prior agreements between the parties, and is binding on all parties and
irrevocable, and the parties agreed to the terms and conditions of this agreement upon default of the
defaulting party as of the date of the default, that the value of this agreement is $1,275,000 (ONE
MILLION TWO HUNDERED SEVENTY FIVE THOUSAND DOLLARS), the amount demanded
is..$1,275,000). The Undersigned once more respectfully requests the Respondent(s) provide said
necessary Proof of Claims so as to resolve the Undersigned’s confusion and concerns within this/these
matter(s). Otherwise, the Undersigned must ask, “What is the Undersigned’s remedy?”

10287. THEREFORE, as Respondent(s) have superior knowledge of the faw, and as custodian of record
has access to the requested and necessary Proof of Claims, and otherwise being in a ‘catbird’s seat’
to provide the requested and necessary Proof of Claims raised herein above, Respondent(s) is able,
capable, and most qualified to inform the Undersigned on those matters relating to and bearing upon
the above referenced alleged CIV/L/COMMERCIAL/Cause and thereby; that there is a duty on the
part of the partiés to communicate and/or respond to the aforementioned proof of claim and/or
demand associated with this self-executing binding irrevocable contractual agreement coupled with
interests ‘and therein, has an obligation to clear-up all confusion and concerns in said matter(s) for the
Uridersigned as to the nature and cause of said process(s), proceeding(s}, and the like as well as the
lawfulness and validity of such to include; inter ali, all decisions, orders, and the like within; and arising
from, all such within said Commercial/Civil/Cause.

10288. The Undersigned herein; and hereby, provides the Respondent(s) ten (10) Calendar days; to
commence the day after receipt of this Conditional Acceptance for Value and counter offer/claim for
Proof of Claim, in which to gather and provide the Undersigned with the requested and necessary
Proof of Claims raised herein above, with the instruction, to transmit said Proof of Claims to the
Undersigned and the below named Notary/Third Party and or their representative as stipulated and

i Page 7[12

 

 
attached hereto if applicable, for the;sole purpose of certifying RESPONSE or want thereof from
Respondent(s). Further, the Undersigned herein; and hereby, extends to the Respondent(s) the offer
for an additional ten (10) Calendar days in which to provide the requested and necessary Proof of
Claims raised herein above. If Respondent(s). desires the additional ten (10) Calendar days,
Respondent must cause to be transmitted to the Undersigned and the below named Notary/Third
Party etc. al; a signed written REQUEST. Upon receipt thereof, the extension is automatic; however,
the Undersigned strongly recommends the Respondent(s) make request for the additional ten (10)
Calendar days well before the initial ten (10) Calendar days have elapse to allow for mailing time.
NOTICE: Should Respondent(s) make request for the additional ten (10) Calendar days, said request
will be deemed “good faith” on the part of Respondent(s) to perform to this offer and provide the
requested and necessary Proof of Claims. Should Respondent(s) upon making request for the
additional ten (10) Calendar days, of which there will be, cannot be, and shall not be any extension as
the aforementioned requested information is required to be readily available for inspection and
review upon demand, then fail or otherwise refuse to provide the requested and necessary Proof of
Claims, and/or fails to provide the specific information in full detail as specified according to the terms
of this agreement, and or shall cause to have presented a nonresponse, and or a general response,
and or a nonspecific response, which shall only constitute as an attempt to evade, to avoid, to delay,
said act(s} on the part of Respondent(s) shall be deemed and evidenced as an attempted constructive
fraud, deception, bad faith, and the like upon Respondent's (s’) part and further attempts to cause an
inflict injury upon the Undersigned. Further, the Undersigned herein strongly recommends to
Respondent(s) that any Proof of Claims and request for the additional ten (10) Calendar days be
transmitted “Certified” Mail, Return Receipt Requested, and the contents therein under Proof of
Mailing for the good of all concerned.

10289. Should the Respondent(s) fail or otherwise refuse to provide the requested and necessary Proof
of Claims raised herein above within the expressed period of time established and set herein above,
Respondent(s) will have failed to State any claim upon which relief can be granted. Further,
Respondent(s) will have agreed and consented through “tacit acquiescence” to ALL the facts in
relation to the above referenced alleged Commercial/Civil/Cause, as raised herein above as Proof of
Claims herein; and ALL facts necessarily and of consequence arising there from, are true as they
operate in favor of the Undersigned, and that said facts shall stand as prima facie and ultimate (un-
refutable) between the parties to this Conditional Acceptance for Value and counter offer/claim for
Proof of Claim, the corporate Government juridical construct(s) Respondent(s) represents/serves, and
ALL officers, agents, employees, assigns, and the like in service to Respondent(s), as being undisputed.
Further, failure and/or refusal by Respondent(s) to provide the requested and necessary Proof of
Claims raised herein above shall act/operate as ratification by Respondent(s) that ALL facts as set,
established, and agreed upon between the parties to this Conditional Acceptance for Value and
counter offer/claim for Proof of Claim, are true, correct, complete, and NOT misleading.

Hi. ARBITRATION- AN ADMINISTRATIVE REMEDY COGNIZABLE AT COMMON-LAW

10290, ADDITIONALLY it is exigent and of consequence for the Undersignéd to inform Respondent(s), in
accordance with and pursuant to the principles and doctrines of “clean hands” and “good faith,” that
by Respondents(s) failure and or refusal to respond. and provide the requested and necessary Proof
of Claims raised herein above and thereby; and it shall be held and noted and agreed to by all parties,
that a general response, a nonspecific response, or a failure to résponid with specificities and facts and
conclusions of common law, and or to provide the requested information and documentation that is
necessary and in support of the agreement shail constitute a failure and a deliberate and intentional
refusal to respond and as a result thereby and of therein, expressing the defaulting party’s consent
and agreement to said facts and as a result of the self-executing agreément, the following is
contingent upon their failure to respond in good faith, with specificity, with facts and conclusions of
common-law to each and every averment, condition, and/or claim raised; as they operate in favor of
the Undersigned, through “tacit acquiescence,” Respondent(s) NOT ONLY expressly affirm the truth
and validity of said facts set, established, and agréed upon between the parties to this Conditional
Acceptance for Value and counter offer/claim for Proof of Claim, but Respondent(s); having agreed
and consented to Respondent(s) having a duty and obligation.to provide the requested and necessary
Proof of Claims raised herein above, will create and establish for Respondent(s) an estoppel in this
matter(s), and ALL matters relating hereto; and arising nécessarily therefrom; and,

10291. In accordance with and pursuant to this agreement; a contractually (consensual) binding
agreement between the parties to this ‘Conditional Acceptance for Value and counter offer/claim for

Page 8|12

 
10291. In accordance with and pursuant to this agreement; a contractually (consensual) binding
agreement between the parties to this Conditional Acceptance for Value and counter offer/claim for
Proof of Claim to include the corporate Government Agency/Department construct(s) whom
Respondent(s) represents/serves; as well as, ALL officers, agents, employees, assigns, and the like in
service to Respondent(s) will not argue, controvert, oppose, or otherwise protest ANY of the facts
already agreed upon by the parties set and established herein; and necessarily and of consequence
arising therefrom, in ANY future remedial proceeding(s)/action(s), including binding arbitration and
confirmation of the award in the District Court of the United States at any competent court under
original jurisdiction, in accordance with the general principles of non-statutory Arbitration, wherein
this Conditional Acceptance for the Value/Agreement/Contract no. 2019-01091221MMLIC-
WBF4UJCSM—-U123899811° constitutes an agreement of all interested parties in the event of a
default and acceptance through silence/failure to respond when a request for summary disposition
of any claims or particular issue may be requested and decided by the arbitrator, whereas a
designated arbitrator shall be chosen at random, who is duly authorized, and in the event of any
physical or mental incapacity to act as arbitrator, the Undersigned shail retain the authority to select
any neutral(s}/arbitrator(s) that qualify pursuant to the common law right to arbitration, as the
arbitration process is a private remedy decided upon between the parties, and with respects this
agreement, the defaulting party waives any and all rights, services, notices, and consents to the
undersigned and or the undersigned’s representative selection of the arbitrator thereby constituting
agreement, and any controversy or claim arising out of or relating in any way to this Agreement or
with regard to its formation, interpretation or breach, and any issues of substantive or procedural
arbitrability shall be settled by arbitration, and the arbitrator may hear and decide the controversy
upon evidence produced although a party who was duly notified of the arbitration proceeding did not
appear; that the Undersignéd deems necessary to enforce the “good faith” of ALL parties hereto
within without respect to venue, jurisdiction, law, and forum the Undersigned deems appropriate.

10292. Further, Respondent(s) agrees the Undersigned can secure damages via financial lien on assets,
properties held by them or on their behalf for ALL injuries sustained and inflicted upon the
Undersigned for the moral wrongs committed against the Undersigned as set, established, agreed and
corisented to herein by the parties hereto, to include but not limited to: constitutional impermissible
misapplication of statute(s)/law(s) in the above referenced alleged Commercial/Civil/Cause; fraud,
conspiracy (two or more involved); trespass:of title, property, and the like; and, ALL other known and
unknown trespasses and moral wrongs committed through ultra vires act(s) of ALL Involved herein;
whether by commission or omission. Final amount of damages to be calculated prior to submission of
Tort Claim and/or the filing of lien and the perfection of a security interest via a Uniform Commercial
Code financing 1 Statement; estimated in excess of TEN (10) Million dollars (USO- or other lawful
money or currency generally accepted with or by the financial markets in America), and notice to
Respondent(‘s) by invoice. Per Respondent(’s) failure and or refusal to provide the requested and
necessary Proof of Claims and thereby; and therein consenting and agreeing to ALL the facts set,
established, and agreed upon between the parties hereto, shall constitute a self-executing binding
irrevocable durable general power of attorney coupled with interests; this Conditional Acceptance for
Value and counter offer/claim for Proof of Claim becomes the security agreement under commercial
law whereby only the non-defaulting party becomes the secured party, the holder in due course, the
creditor in and at commerce. It s deemed and shall always and forever be held that the undersigned
and any and all property, interest, assets, estates, trusts commercial or otherwise shall be deemed
consumer and household goods not-for-profit and or gain, private property, and exempt, not for
commercial use, nontaxable as defined by the Uniform Commercial Code article 9 Section 102 and
article 9 section 109 and shall not in any point and/or manner, past, present and/or future. be
construed otherwise- see the Uniform Commercial Code article 3, 8, and 9.

10293. Should Respondent(s) allow the ten (10) Calendar days or twenty (20) Calendar days total if
request was made by signed writtén application for the additional ten (10) Calendar days to elapse
without providing the requested and necessary Proof of Claims, Respondent(s) will go into fault and
the Undersigned will cause to be transmitted.a Notice of Fault and Opportunity to Cure and Contest
Acceptance to the Respondent(s}; wherein, Respondent(s) will be given an additional three (3) days
(72 hours} to cure. Respondent's (s‘} fault. Should Respondent(s) fail or otherwise refuse to cure
Respondent’s(s’) fault, Respondent will be found in default and thereby; and therein, Respondent will
have established Respondent’s(s’) consent and agreement to the facts contained within this
Conditional Acceptance for Value and counter offer/claim for Proof of Claim as sald facts operate in
favor of the Undersigned; ¢.g., that the judgment of alleged “court of record” within the above
referenced alleged Commercial/Civil/Cause is VOID AB INITIO for want of subject-matter

Page 9| 12

 

 
statute(s}/law(s) for want of privity of contract, or contract itself; improperly identified parties to said
judgment, as well as said dispute/matter; and, Respondent(s) agrees and consents that Respondent(s}
does have a duty and obligation to Undersigned; as well as the corporate Government
Department/agency construct(s) Respondent(s) represents/serves, to correct the record in the above
referenced alleged Commercial/Civil/Cause and thereby; and therein, release the indenture
(however termed/styled) upon the Undersigned and cause the Undersigned to be restored to liberty,
and releasing the Undersigned’s property rights, as well as ALL property held under a storage contract
in the “name” of the all-capital-letter “named” defendant within the above referenced alleged
Commercial/Civil/Cause within the alleged commercially “bonded” warehousing agency d.b.a., for
the commercial corporate Government.construct d.b.a. the United States. That this presentment is to
be construed contextually and not otherwise, and that if any portion and/or provision contained
within this presentment, this self-executing binding irrevocable contractual agreement coupled with
interests, is deemed non-binding it shail in no way affect any other portion of this presentment. That
the arbitrator is permitted and allowed.to adjust the arbitration award to no less than two times the
original value of the properties associated with this agreement, plus the addition of fines, penalties,
and other assessments that are deemed reasonable to the arbitrator upon presentment of such claim,
supported by prima facie evidence of the claim.

10294. The defaulting party will be estopped from maintaining or enforcing the original
offer/presentment; i.e., the above referenced alleged Commercial/Civil/Cause as well as ALL
commercial paper (negotiable instruments) therein, within any court or administrative tribunal/unit
within any venue, jurisdiction, and forum the Undersigned may deem appropriate to proceed within
in the event of ANY and ALL breach(s) of this agreement by Respondent(s} to compel specific
performance and or damages arising from injuries there from. The defaulting party will be foreclosed
by laches and or estoppel from maintaining or enforcing the original offer/presentment in any mode
or manner whatsoever, at any time, within any proceeding/action. Furthermore, the respondents are
foreclosed against the enforcement, retaliation, assault, infringement,.imprisonment, trespass upon
the rights, properties, estate, person whether legal, natural or otherwise of the presenter/petitioner
and/or his interest and/or his estate retroactively, at present, post-actively, forever under any
circumstances, guise, and or presumption!

NV. NOTICE OF COMMON-LAW ARBITRATION:

10295. Please be advised that in-as-much as the Undersigned has “secured” the “interest” in the “name”
of the alt-capital-letter “named” defendant as employed/used upon the face; and within, ALL
documents/instruments/records within the above referenced alleged Commercial/Civil/Cause, to
include any and all derivatives and variations in the spelling of said “name” except the “true name” of
the Undersigned as appearing within the Undersigned’s signature block herein below, through a
Common-Law Copyright, filed for record within the Office of the Secretary of State, of NEW YORK and
or Las Vegas State of Nevada, and, having “perfected sald interest” in same through incorporation
within a Financing (and all amendments and transcending filings thereto), by reference therein, the
Undersigned hereby; and herein, waives the Undersigned’s rights as set, established, and the like
therein, and as “perfected” within said Financing Statement acting/operating to “register” said
Copyright, to. allow for the Respondent(s) to enter the record of the alleged “court of record” within
the above referenced alleged Cormmerclal/Civil/Cause for the SOLE purpose to correct said record
and comply with Respondent’s(s') agreed upon duty/obligation to write the “order” and cause same
to be transmitted to restore and release the Undersigned, the Undersigned’s corpus, and ALL property
currently under a “storage contract” under the Undersigned’s Common:-Law Copyrighted trade-name;
ie., the all-capital-letter “named” defendant within the above referenced alleged
Commercial/Civil/Cause, within the alleged commercially “bonded” warehousing agency d.b.a. the
commercial corporate Government juridical construct d.b,a. the United States. Please take special
note, that the copyright is with reference to the name and its direct association and/or correlation to
the presenter.

10296. NOTICE: That the arbitrators “must not necessarily judge according to the strict law but as a

general rule ought chiefly to consider the principles of practical business” “sk Atlas tnsuronce Co v Landon General
insurance Co (1927) 28 Lidyds List Rep 104

«

“internationally accepted principles of law governing contractual relations! Oetsche Schachtbou v A'As of
Khaimah National Oil Co 41990] 1 AC 295] \

Page 10|12

 

 

 
if the contract (valid or otherwise} contains an arbitration clause, then the proper forum to

determine whether the contract is void or not, is the arbitration tribunal! Fer mele, see Heyman v Dorwins
itd, [1942] AC 356}

. That any determination by the arbitcator is binding upoa aif parties, and that all parties agree to abide by the decision of the arbitrator, that the arbitrator
is to render a decision based upon the facts and conclusions as presented within the terms and conditions of the conteact. Any default by any party must
be supported by proof and evidence of said default, that default shall serve as tacit acquiescence on behaif of the party who defaulted as having agreed
to the teems and conditions associated with the self-executing binding irrevacable contract coupied with interests. That the arbitrator is prohibited from
cansidering and/or relying on statutory fav, as it has been held that any time any party relies on or enforces a statute, they possess no judicial power

. “A judge ceases to set as a judiciat officer because the governing principals of administrative law provides that courts are prohibited from substituting
their evidence, testimony, record, arguments and tationale for that of the agency. Additionally, courts are prohibited from their substituting their
judgments for that of the agency.” AlStv US, 568 F2d 284.

. «judges who become involved in enforcement of mere statutes (civil or criminal in nature and otherwise}, act as mere “clerks” of the involved agency...”
K.C. Davis, ADMIN, LAW, Ch. 1 (CTP. West's 1965 Ed.)

. *_ their supposed ‘court’ becoming thus a court of limited jurisdiction’ as a mere extension of the involved agency for mere superior reviewing purposes.”
K.C. Davis, ADMIN. LAW, P. 95, (CTP, 6 Ed. West's 1977) FRC v G.E. 281 US 464; Keller v PE, 261 US.428,

. “When acting to enforce a statute, the judge of the municipal court is acting an administrative officer and not as a judicial capacity; courts in
administrating or enforcing statutes do not act judicially, but, merely administerially.” Thomipsoa v Smith. 15S Va. 376. 154 SE 583, 71 ALR 604,

. “it is basic in our faw that an administrative agency may act only within the area of jurisdiction marked out for it by law. if an individual does not come

within the coverage of the particular agency's enabling legislation the agency is without power te take any action which affects him.” Endicott ¥ Perkins,
3i7 US 501

’ “iis not evecy act, legislative in form, that is law. Law is something more than mere will exerted as af act of power...Arhiteary power, enforcing its edicts
to the injury of the person and property of its subjects Is not law." Hurtado v. California (1884) 110 US 515 (1984).

. Some of the aforementioned cases are not published, however, these are still fundamental principtes of law, and one of the fundamental principles of
arbitration is that the arbitrator sits as judge over the facts, and as such to preserve the sanctity of {he process an arbitrator receives the same immunity
as a judge and is exempt from prosecution and or review, unless it can be proved that the arbitrator intentionally ignored the evidence and acted In

conspiracy to defraud the parties.

10297. As the Undersigned has no desire NOR wish to tie the hands of Respondent(s) in performing
Respondent’s(s’}) agreed upon duty/obligation as set, established, and agreed upon within this
Conditional Acceptance for Value and counter offer/claim for Proof of Claim and thereby create/cause
a “breach” of said contractually binding agreement on the part of the Respondent(s), Respondent(s)
is hereby; and herein, NOTICED that if this waiver of said Gopyright is not liberal, NOR extensive
enough, to allow for the Respondent(s) to specifically perform all duties/obligations as set,
established, and agreed upon within the Conditional Acceptance for Value and counter offer/claim
for Proof of Claim: Respondent(s) may; in “good faith” and NOT in fraud of the Undersigned, take all
needed and required liberties with said Copyright and this waiver in order to fulfill and accomplish
Respondent's(s’) duties/obligations set, established, and agreed upon between the partles to this
agreement.

10298. If Respondent(s) has any questions and or concerns regarding said Copyright and or the waiver,
Respondent(s) is invited to address such questions and or concerns to the Undersigned in writing, and
causing said communiqués to be transmitted to the Undersigned and below named Notary/Third
Party. The respondents have acted as if the contract quasi-or otherwise does not place a binding
obligation upon their persons, upon their organizations, upon thelr institutions, upon their job
qualifications, and breaching that obligation breaches the contract, for which they cannot address
due to the direct conflict of interest. It Is as a result of that conflict of interest that binding arbitration
shall be instituted

10299. Your failure to respond, and this would include each of the respondents by their representative,
and if represented by the Atty. Gen., such representation must be responsive for each State and/or
State organization/department/agency, separately and severally to each of the points of averment,
failure to respond to a single point of averment will constitute acquiescence, forfeiture, and a waiver
of all rights with respects all of the points raised in this presentment.

Vv. NOTICE TO AGENT'S NOTICE TO PRINCIPLE AND VICE VERSA

10300. NOTICE: In this Conditional Acceptance for Value and counter offer/claim for Proof of Claim(a)
the words “include,” “includes,” and “including,” are not limiting; (b) the word “all” includes “any”
and the word “any” includes “all”; (c) the word “or” is not exclusive except when used in conjunction
with the word “and”; as in, “and/or”; and (d) words and terms (i) in the singular number include the
plural, and in the plural, the singular; (ii) in the masculine gender include both feminine and neuter.

Page 11| 12

 
Case 2:17-cv-04375-JS-GRB Document 39-1 Filed 04/03/19 Page 57 of 74 PagelD #: 643

with the word “and”; as in, “and/or”; and (d) words and terms (i) in the singular number include the
plural, and in the plural, the singular; (ii) in the masculine gender include both feminine and neuter.

10301. This presentment shall constitute a CLAIM against the assets of your institution and is valid upon

your failure to comply with the requirement of this agreement and to VALIDATE NOT VERIFY THE
COMPREHENSIVE ACCOUNTING!

10302, NOTICE: All titles/names/appellations of corporate Government juridical constructs, and
branches, departments, agencies, bureaus, offices, sub-whatever’s, and the like thereof, include any
and all derivatives and variations in the spelling of said titles/names/appellations.

10303. NOTICE: Any and all attempts at providing the requested and necessary Proof of Claims raised
herein above; and, requesting the additional ten (10) Calendar days In which to provide same; and, to
address any and all questions and cancerns to the Undersigned in regards to the Stated Copyright and
walver herein expressed, in any manner other than that provided for herein will be. deemed non-
responsive.

The Undersigned extends to the Respondent(s) the Undersigned’s appreciations and thanks for
Respondent’s(s) prompt attention, response, production of above Proof(s) of Claim and assistance in
this/these matter(s). This presentment is not to be construed as an acceptance and/or application and/or
subscription and/or request for license, admittance to any jurisdiction quast-or otherwise. But shall
remain as a direct objection to any and all claims to the contrary.

Sincerely,

Without Recourse of fe Pr ay -
Stik aaa
Mario E. Castro a 2 Natural Man

sli

“Magdalena Dumancela Castro a Natural Woman

 

2019-01091 221 MMLIC-WBF4UJCSM—U 12389981 10 tc secured and reserved with all rights retained, Private Property no trespass permitted or allowed

under cammon faw restrictions and prohibitians,

(THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)

Page 12{12
Doc !,D, #: 2019-0211M1221 MMLIC-WBF4UJCSM-ADDENL®

ADDENDUM TO AGREEMENT/CONTRACT - (in the form of the Original Agreement/Contract)
Date of Addendum: February 13, 2019
Conditional Acceptance for the Value/Agreement/Counter Offer to Acceptance of Offer

SHOW OF CAUSE PROOF OF CLAIM DEMAND
SERVED OR PRESENTED via the: UNITED STATES POSTAL SERVICE
by the UNITED STATES POST OFFICE via First Class Postage Prepaid

Contract # 2019-01091221MMLIC-WBFAUJCSM-U123899811°

_ PARTIES:
(RESPONDENTS/OFFEREE:)
To: THE BANK OF NEW YORK MELLON To: THE BANK OF NEW YORK MELLON
Attention: Charles W. Scharf, Chair and CEO of c/o AKERMAN LLP ATTENTION : Natsayt Mawere, Joseph DeFazio
BANK OF NEW YORK MELLON -666 Fifth Avenue 20" FI, New York, N.Y., 10103
24 Greenwich Street, N.Y., New York 10286 Accourit No. 0578156729
Account No.: 0578156729 and 0126376016 * CERTIFIED MAIL NUMBER:7018 0680 0002 3047 0732

CERTIFIED MAIL NUMBER:7018 0680 0002 3047 0725 / :
To: REAL TIME SOLUTIONS

To: SHELLPOINT MORTGAGE SERVICING and or/thelr Attention: Eric C. Green(CEO}

Successor and assigns 1349 Emplre Central Drive, Dallas, T.X. 75247
cfo Jack Navarro (CEO): Account No:0126376016

Po Box 10826 Greenvillé,.5.C, 29603-0826 CERTIFIED MAIL NUMBER

Account No.: 0578156729 * 7018 0680 G002 3047 0756

CERTIFIED MAIL NUMBER: 7018 0680 0002 3047 0749
The Treasurer of The United States

Bank of America (merged with Countrywide FSB) Office of The Treasurer and or their assigns

c/o: Bank of America Corporation - att: Brian Moynihan (CEO) 1500 Pennsylvania. Ave. NW Room 2134

100 N. Tyron Street, Charlotte, North Carolina 28255 Washington, District of Colombia. 20220

Account# 126376008/ Account# 1263760016. CERTIFIED MAIL NUMBER: 7018 0680 0002 3047 0794

CERTIFIED MAIL NUMBER: 7018 0680 0002 3647 0992

Ta: the United States Suprema Court
United State of America chief Justice John Glover Roberts Jr.
UNITED STATES ATTORNEY GENERAL at U.S. Department of Justice Address: 1 First St NE, Washington, OC 20543
Address: 950 Pennsylvania Avenue, NW Wasttington, OC 20530-0001 “CERTIFIED MAIL NUMBER: 7018 0680-0002 3047 0824
CERTIFIED MAIL NUMBER: 7018 0680 0002 3047 0817

To: The United States Department of Agriculture

To: The NEW YORK STATE Supreme Court Fiscal Service, Director, Finance Office
Honorable Chief Judge Janet DiFiore Addrass: 1400 independence Avenue, SW, Washington, DC 20250
Addrass: 230° Park Avé, sulte 826 New York, N.Y..12207 CERTIFIED MAIL NUMBER: 7048 0686 0002 3047 0843

CERTIFIED MAIL NUMBER: 7018 0680 0002 3047 0831
The Governor of The State of New York

Office of the NY State Comptroller Honorable Andrew M. Cuomo Governor of New York State
Att: Thomas P. DINapdli « NYS Comptroller NYS State Capitol Building, Albany, N.Y. 12224
59 Maiden tn #31, New York, N.Y. 10038 CERTIFIED MAIL NUMBER: 7018 0680 0002 3047 0879

CERTIFIED MAIL NUMBER; 7018 0680 0002 3047 0855
To: New York State Assembly

To: State of NEW YORK Attorney General’s Office att: Steve Stern Assemblyman 10* District
Attorney Gerieral: Letitia Jamies 630 New York Avenue, Suite D, Huntington, N.Y. 11743
Addrass: Office of The: Attorfiey General CERTIFIED MAIL NUMBER: 7018 0680 0002 3047 0923
The Capttal, Albany , N.Y; 12224-0341
CERTIFIED MAIL NUMBER:.7018 0680 00023047 1012 To: The United States District court
Eastern District Divislon of New York
To: The United States House of Representatives 200 Federal Plaza, Central Islip, N.Y, 14722
New York State Congressiian - Thomas Suozzi 3 District case.no: 2:17 cv-04375
478 A Park Ave, Huntington, N. .¥. 11743 CERTIFIED MAIL NUMBER: 7018 0680 0002 3047 0964

CERTIFIED MAIL NUMBER: 7018 0680 6002-0954

(CLAIMANTS/OFFEROR:)
From: Mario E. Castro-and Magdalena Dumancela Castro
Address: 419 West Hills Rd, Melville , N.Y. 11747
January 9, 2019

To the Holder in Due Course and/or agent ahd/or representative,

Page i] 12

 
Doc LD. #: 2019-0211M122LMMLIC-WBF4UJCSM~ADDEN1L®

| Mario £. Castro and associates have received your offer and accept your offer under the
following terms and conditions-

That you provide the following proof of claim, your failure to provide proof of claim, and to accept payment
for credit on account shall constitute a breach of this binding self-executing irrevocable contractual agreement
coupled with interest and subject the breaching party to. fines, penalties, fees, taxes and other assessments. Notice
—all parties are hereby notified that this addendum Is being presented/incorporated and attached to as part of the
original agreement/contract number referenced above to: remove/add the following parties to the original
agreement/contract: Remove - “Department of the Treasury, Federal Reserve,” and to Add - “Bank of America,
United States House of Representatives NYS Congressman 3rd District, NYS Assemblyman 10th District, Governor
of the state of New York, NYS Comptroller , The Treasurer of the United States, and UNITED STATES ATTORNEY
GENERAL.” This addendum also modifies BANK OF AMERICA, N.A. one of the original parties to the original
agreement to include, as a party to the original agreement/contract and document that they bought out and
merged with Countrywide Bank, FSB (a party to this agreement/contract} the “original lender” to which they have
-full access to all documentation and records to properly. respond in regards to the original referenced account. “The
addendum also notes change of address for New York State Supreme Court. In consideration of this
modification/addition to the original agreement, we are granting the original parties to this agreement 3 additional
days (72 hours) from receipt of this addendum to respond to this conditional acceptance as requested below. After
the additional timeframe referenced above has.elapsed for the original parties to the January 9, 2019
agreement/contract, the claimant will. proceed to transmit 4 “notice of fault” as referenced In section 10293.

There has been no other modifications to the original agreement nor its. terms other than what has been stated
above therefore all other provisions of this agreement/contract are’still In force and binding upan all original
parties unless removed by this addendum. The additional patties referenced above who are being added with the
receipt of this addendum, or if you.are an original party who Just received or have not received the Original
presentment due to no fault of the claimants, you have the timeframe specified in section 10293 of this addendum
to respond in accords with the provisions of this conditional acceptance agreement/contract specified below.

10251, PROOF OF CLAIM, the legal status of these “un/non-constitutional legislative entities”
operating/functioning as sources of authority for these so-called “Revised Codes/Statutes”; and
specifically the United States Code arid/or specifi cally THE ACT OF MARCH 9TH, A933 Proclamation
2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16; 18, 28, 31. and 42 USC; C.E.R., THE FEDERAL REGISTRY;
thereof, is not that of a corporation/quast carporation; which, is also created by statute, [See: 73
C.4.S:, Public Administrative Law and Procedures, § 10; p. 372, _titing: Parker v. Unemployment
Compensation Commission, 214 SW. 2d 525, 358 Mo. 365, which States: “The powers granted to ari
administrative body may be such ds to establish It asa legal entity, and, although not expressly
declared to be a corporation, It may be considered a public quas! corporatian.”; Texas & Pacific
Railway v. InterState Commierce Commission, 162:U.5. 197 {1895), which States: “The. InterState
Commerce Commission is a body corporate, with legal capacity to be a party plaintiff-or defendant in
the Federal courts.”; 2 AmJur.2d, Administrative Law, §.32,.p.56, which States: “Some administrative
agencies are corporate bodies with legal ‘capacity to.sue and be sued.”].

i. SHOW OF CAUSE PROOF OF CLAIM DEMAND

10252. PROOF OF CLAIM, that the Legislative Reference Bureau, created by Act of April 27, 1909, P.L. 208,
and, reorganized by Act of May 7, 1923, P.L. 158, asa legislative “agency' with the primary function
to draft and pass upon legislative bills and resolutions for: introduction in the General Assembly, and
to prepare for “adoption” by the General Assembly, "Codes by topics, ofthe existing general statutes
for which it was handed over statutory authority:i in1974 to publish an “official publication” of the
United States Code, Is not operating/functioning asa “un/non- -canistitutional legislative entity”; and,
is not operating or functioning-as a foreign corporate entity representing the source of authority for
the existence of statute(s)/! taw(s) known -as the: Uriited States Code, in the capacity ‘of an
“administrative law agency” administering the corporate affairs and public of that which created It by
statute,

10253, PROOF OF CLAIN, these alleged statute(s)/law(s) of this “un/rion- constitutional legislative entity”;
Le., the Legislative Reference Bureau, operating/functioning as’a foreign corporate “administrative
law agency” are not by nature akin private’ “by-laws” of a “corporation” for the administration of its
internal Government and public; and, are’ binding and of force or éffect over and upon the’ private,
non-enfranchised, ahd. non- assumpsit’s thereto; and therewith, living,. breathing, flesh-and-blood
man, Le. a natural person/man; and, as such, are not ultimately. governed by, through, and within the
realm of commercial law as adopted:and codified within The United States Code thereby; and therein,
representing commercial law for operating/functioning in commerce.

Page 2|12

 
Doc 1.D. ff: 2019-0211M1221MMLIC-WBF4UJCSM-ADDEN1®

10254. PROOF OF CLAIM, whereas the Constitution for the United States of America at Article |, Section
8 and 10 clearly prohibits the Congress from printing and issuing Federal Reserve Notes as it is a
constitutional entity, or purportedly so, and its actions are limited thereby; and therein, a corporation
or trust is not; e.g., the Federal Reserve System, created by Congressional Act in 1913, and as a
“un/non-constitutional Congressional entity” without the Constitution, and therefore not bound NOR
encumbered by said document/instrument, may proceed to print and issue money (currency) which
would be an unconstitutional form of money for Congress; restrained as it Is, by the
instrument/document of its creation, these “un/non-constitutional legislative entities”; e.g., the
Legislative Reference Bureau, and the alleged statute(s)/law(s) they create/generate is not a “un/non-
constitutional” issue having fo nexus with the Constitution; and, the binding force or effect of said
statute(s}/law(s) is not established/created salely from, ar by, contract between the parties; which,
once silent judictal notice of said contract is taken by the Holder in due Course any affidavits in support
thereof; and specifically within the above referenced alleged Loan/Débt/Security Instrument, unless
said presumption of a contract is rebutted?

a, Please note that although it.is the United States Treasury Department who prints the so-called
Federal Reserve notes, these notes have no value and are not backed by anything-

“Federal Reserve notes are not redeemable, and receive no backing by
anything this has been the case since 1933. The notes have no value
for themselves,” this is taken from the official website of the United
States financial expert, the United States Department of the Treasury
whose job it is to print the money to be utilized by the public, and
note how they say that since the government declared bankruptcy in

1933 their notes have had. no value.

An official website of the United States Government

 

i An afficial website of the United States Government

 

 

 

 

the Federal Reserve issues bookkeeping entry credit, there i is no constitutional amendment permitting the Federal Reserve
and/or thé treasury to.create worthless (tems and declared them to.be currency. The Constitution has held that the monies
created by Congress must have a value, and this is nota market value but a natlonal currency value. Federal Reserve
bookkeeping entry credit is not regulated by Congress, making this process by the Federal Reserve; the Issuance of bookkeeping
entry credit, unconstitutional. That is, unless and until you can provide facts and conclustons of law and not opinion to the
contrary,

10255. PROOF OF CLAIM, that the oflginal lender did not lend “bookkeeping entry. credit” in the form of
a loan, and failed to provide such notification and clear, unambiguous, conspicuous
languagé/terminology. that any reasonable man ‘or woman would: understand? “intentionally
created fraud in the factum” and withheld from ‘plaintiff. ves “yltal information concerning: Said

debt and all of the matrix Involved in making the loan’. pautsohe. Bank v. Peabody, 866
N.X.8;2d 91 (2008), EquiFirst, when making the loan, violated. Regulation 2% of ‘the Federal
Truth in Lending .Aet= 15 USC §1601 and the Fair Debt Collections Practices Rot 15 us¢ $1692

10256. PROOF .OF CLAIM- That the banking. Holiday proclaimed:-by Pres. Roosevelt under proclamation
2039 prohibiting any during the. course of such’ vemergency to include bit riot be limited to deposits,
‘credits, receipts, withdrawals within and bétween banking instituttons has been suspended, :
declared.over, abolished, repealed?

10257. PROOF OF CLAIM- That the government loan represented by this account is not backed by the
full faith and credit of the United States government?

Page 3[12

 
Doc !.D. #: 2019-0211M1221MMLIC-WBF4UJCSM~ADDEN1®

10258. PROOF OF CLAIM- That the government loan represented by this account is not secured by
mortgage insurance, and that the holder in due course is the beneficiary of that mortgage
insurance? That the mortgage insurance is in place should the borrower default?

10259. PROOF OF CLAIM- That the Loan associated with the debt is classified as a personal loan and not
a home loan? And that if it were to be classified as a home foan the original lender would be
responsible for capital gains taxes? That the Home is purchased not from a bank but a Private home
Owner?

10260. PROOF OF CLAIM- That the property securing the loan (an unsecured loan), has been fully paid
as a result of the treasury program and/or other government program respecting ar assaciated with
such loans (PROGRAMS LIKE THE SINGLE-FAMILY HOME LOAN GUARANTEE PROGRAM)?

10261, PROOF OF CLAIM- That issuing the loan in the form of “BOOKKEEPING ENTRY CREDIT” was
deceptive, intentional, and a deliberate attempt to conceal pertinent information regarding the
origination of the loan and the matrix associated thereto?

10262, PROOF OF CLAIM- That tax credits and/or a charge off whereby the government has issued
credits respecting the associated loan/debt has not been applied to the borrower's side of the
ledger indicating the adjustment in balance?

10263, PROOF OF CLAIM- That the Uniform:Nonjudicial Foreclosure Act, The Uniform Home Foreclosure
Procedure Act, the Administrative Procedures Act, do not recognize arbitration as an alternative
dispute resolution remedy?

10264. PROOF OF CLAIM- That the associated loan has not been satisfied as outlined in the Uniform
Satisfaction of Mortgage Act?

10265. PROOF OF CLAIM- That the borrower is entitled to a full and complete accounting, as you and/or
your associated organizations are the keepers of record, the custodians of record, and or to supply a
full and complete accounting of the record upon demand? Please note that demand is hereby made
for a complete comprehensive'accounting of this account, and the same deadline for furnishing a
response to this presentment is the exact same deadline for furnishing the accounting as/is
demanded!

10266. PROOF OF CLAIM- That your organization nor the original lender ever intended on limiting
lawful money as required in law, regulated by Congress and prescribed by the Constitution of the
United States of America?

10267. PROOF OF CLAIM- That there is no.lawful statute and/or Constitution delegation of authority
authorizing your institution in creating “BOOKKEEPING ENTRY CREDIT”, as a form of acceptable
currency within the United States?

10268. PROOF OF CLAIM- That all property in.the United States is owned by the state by virtue of
government?

10269. PROOF OF CLAIM- That the following statement and/or record of Congress remains extant?

“Mr. Speaker, we are here tiow in chapter 11. Members of Congress are official trustees presiding over the
greatest reorganization of any Bankrupt entity-in' world history; the U.S. Government, We are setting forth liopefully,
a blueprint for our future, There are some who say it is a coroner's report that will lead to our demise.” [. Rep.
Jaines Traficant, dr: (Ohio) addressing the Hotise, Congressional Record, March 17, 1993, Vol. 33, page H-1303]

10270. PROOF OF CLAIM-That'as a banking Institution the Borrower may utilize Bookkeeping Entry
Credit as a form of acceptable currency as it was the Initiating currency of issuance-

Now, Therefore I, Franklin D. Roosevelt, President of the United States of America,
in view of such national emergency and by virtue of the authority vested in me by said Act ...
do hereby proclaim, order, direct and declare that ... there shall be maintained and observed
by all banking institutions and all branches thereof lo in the United States of America,

including the territories and insular pdasessions, a bank holiday, and that during said period

Page 4|12

 

 
Doc I.D. #; 2019-0211M1221MMLIC-WBF4UICSM-ADDEN1°

all banking transactions shall be suspended. During such holiday ... no such banking
institution or branch shall ... permit the withdrawal or transfer in any manner or by any
device whatsoever, of any ... currency ... nor shall any such banking institution or branch
pay out deposits, make loans or discounts ... transfer credits ... or transact any other

banking business whatsoever.

During such holiday, the Secretary of the Tréasury, with the approval of the
President and under such regulations as he may prescribe, is authorized and empowered (a)
to permit any or all of such banking institutions to perform any or all of the usual banking
functions, (b) to direct, require or permit the issuance of clearing house certificates or other
evidences of claims against assets of banking institutions, and (c) to authorize and direct the
creation in such banking institutions of special trust accounts for the receipt of new deposits
which shall be subject to withdrawal on demand without any restriction or limitation and
shall be kept separately in cash or on deposit in Federal Reserve Banks or invested in
obligations of the United States.

As used in this order the term “banking institutions" shall include all Federal
Reserve Banks, national banking associations, banks, trust companies, savings banks,
building and loan associations, credit unions, or other corporations, partnerships,
associations or persons, engaged in the business of receiving deposits, making loans,

discounting business paper, or transacting any other form of banking business

- Proclamation 2039—Declaring Bank Holiday March 9, 1933; Public Papers and
Addresses of Franklin D. Roosevelt declared Law By the General Assembly US Congress
March 9, 1933 and the Act associated by the same name.

10271, PROOF OF CLAIM- That the loan and the Associated Debt is an * Obligations of the UNITED STATES
as defined in statute-

September 14, 1976.'' The Senate Special Committee had found.
that President Roosevelt's 1933. proclamation of a national

emergency were still extant. See: SENATE SPECIAL COMMITTEE ON NATIONAL
EMERGENCIES AND DELEGATED EMERGENCY POWERS, FINAL REPORT: NATIONAL
EMERGENCIES AND DELEGATED EMERGENCY POWERS, S. Rept-No. 94-922, 94" Cong, 2d
Sess, (1976). P.L. 94-412 (Sept. 14, 1976); 90 Stat. 1255; 50 U.S.C. 1601 et seq.

10272, PROOF OF CLAIM- That “The ownership ofc all property. is NOT in the. state; AND THAT.

Individual so-called ‘ownership’ is only by virtue of the: government, Le., law, amounting to mere
user; and THAT use must be in accordance with law and subordinate to the necessities of the
state.” Senate Document No, 43, 73rd Congress, ist Session;

10273. PROOF OF CLAIM-That “Under the new. new law the money is issued to the banks In return for
government obligations... The money will be worth 100 cents. on the dollar, because it is backed: by”
the credit of the nation. THAT IT represents a mortgage an all the homes, and. all-the people of —
the nation." Congresstonal Record, Marck-9, 1933 on ‘HR 1491 p. 83.

10274, PROOF OF CLAIM- That it has been “Resolved by the Séenaté and the House of Represéntatives
of the United States of America in Congress assembled: That (a) every provision contained.in or
made with respect to any obligation which purports to give the obligee the right to require _
payment in gold or a particular kind-of cain or currericy, orin an amount In money of the United
States measured thereby, is declared to be against public policy, anda such provision shall be
contained in or made with respect to an obligation hereafter incurred. Every abligation heretofore
or hereafter incurred, whether or nat any such provislon is contained therein or made with respect

’ thereto, shall bé discharged upon payment, ‘dollar for dollar, in any such coin or currency, which at

the time of payment is legal terider for public or private debts cae" The GOLD Abrogation Act of
Juné 5", 1933

10275. PROOF OF CLAIM- That "Since March '9, 1933, the United States has been in a state of dectared
national emergency." “These proclamations give force to. 470 provisions of federal law. These
Page S| 12

 

 
Doc {.D. #: 2019-0211M1221 MMUC-WBFAUJCSM-ADDEN1®

hundreds of statutes delegate to the President extraordinary powers exercised by Congress, which
affect the lives of American citizens in a host of all-encompassing manners. This vast range of powers
taken together, confer enough authority to rule this country without reference to normal
constitutional process.” Senate Report 93-549, July 24, 1973

10276. PROOF OF CLAIM- That the following is the current and Is the current understanding:

{Mr. McPhadin] “... The first section of the bill, as | grasped it, is practically the war powers that
were given back in 1917. | would like to ask the chairman of the committee if this is a plan to
change the holding of the security back of the Federal Reserve notes to the Treasury
of the United States rather than the Federal Reserve agent.”

{Mr. Stiggle] “This provision is for the issuance of Federal Reserve bank notes; and not for
Federal Reserve notes; and the security back of it is the obligations, notes, draits, bills of
exchange, bank acceptances, outlined in the section to which the gentleman has referred.”

 

(McPhadin]}.“Then the new circulation is to be Federal Reserve bank notes and not Faderal
Reserve notes, Is that true?"

[Stiggte] “insofar as the provisions of this section are concerned, yes.”

“{Mr. Britain} From my observations of the bill as it was read to the House, it would appear that
the amount of bank notes that might be issued by the Federal Reserve System is not limited,
That will depend entirely upon the mount of collateral that is presented from time lo time from
exchange for bank notes. is that not correct?”

[McPhadin] “Yes, | think that is corract."?77

the Congressional Record during the debate over the Emergency Banking Act of 1933.

10277. PROOF OF CLAIM- That the amendment of § 5(b} provided that the Act.can only be invoked
"{djuring the time of war,” The elimination of the exclusion made clear that any ahd all emergency
powers that might have previously.been available pursuant to a national [emergency declared under

§ 5(b} Congress did not formally terminate the one declared by President Roosevelt (apparently
belleving that only the President could do $0). ‘And so, 50'U,S.C. App. §(b); 12 U.S.C, 95a, In
amending TWEA, Congress did provide for. the continuation of the emergency and of any economic
sanctions that were the result of a Présidential declaration of national emergency that were in éffect
on July 1,1977, subject to automatic termination unless they were renewed annually. This provision
allowed the continuation of the National Bankruptcy and the National Banking Holiday, as well as
the sanctions on regimes like Cuba, North Korea, China, and North Vietnam to continue: without the
President having to declare a new.national emergency under IEEPA. See 50 U; S.C.A. App. 5, note.

10278. PROOF OF CLAIM- That as first. adopted in 1976, the National Emergencies Act-excluded from its
purview Séction 5(b) of the Trading with the Enemy Act. As noted above, the law under which
President Roosevelt issued the declaration of national. -emergency with respect to the National
bankruptcy was never cancelled. With the Cold War sectioris under that act had also been used by
the executive branch as the legal basls for i imposing economic sanctions on the communist nations
of North Korea, Cuba,-China, and North Vietnam; and the National Emergericies Acthad been
terminated, there would have been no other legal basis for continuing the, sarictions against those
countries, accept.to enact a set of new. specific: laws, Congress chose not to consider. Asa
consequence, the State Department Asked that Section 5(b} be excluded from the National
Emetgencies Act until other legislation providing 2 a basis for the: continuation of
economic sanctions against those. countries could be enacted. {s this not the case?

10279, PROOF OF CLAIM- That "Whenever in. the judgment of the Secretary. of the Treasury such
action is necessary to protect the currency system of the United State, the Secretary of
the Treasury, in his- discretion, may regulate any or all individuals... Whoever shall not
comply with the provisions of this-act shall be fined not more than $10,000 or if a natural. person,
may in addition to such fine may be imprisonéd fora year, not exceading ten years." [Stat 48, :
Section 1, Title 1, Subsection N, March 9,.1933]; that it is under discretion and the direct supervision
of the United States treasury that the banking: institutions are utilizing’ “bookkeeping entry credit”, and
because the law defines a “banking institution":a$. one who engages in the. business of banking ie:
banking business, during this current national: banking emergency ‘defined in law as bankruptcy, such
“pookkeepirig entry credit utilization” is.coristrued as currency of the United States, and May be’
utilized for the payrnent and/or repayment of a loan instituted and or issued in the same species, is
this not so?

10280, PROOF OF CLAIN, that you notify the undersigned and/or the undersigned’s representative of
your attempt to deceive them, and that they knowingly and intentionally agreed to'such deception,

Page 6| 12

 
Doc 1.D, #: 2019-0211M1221MMLIC-WBF4UJCSM-ADDEN1®

for instance, if this matter involve the lending of credit, and/or a mortgage loan, proof that you
provided the borrower with evidence as to the origination of the loan, and the species of currency
utilized in the origination of the loan?

10281. PROOF OF CLAIM, that you have provided and/or will provide to the undersigned a copy of the
original contract in its current state, without alterations and or amendments, for we know that any
alteration and/or amendment on a contract has to be done in the presence of the other party with
the approval of the other party, and that if you have provided.a copy prior to the issuance of this
document please provide proof and the date upon which such was done, and if you have not
provided a copy please provide a copy with your response, and failure to do so would be constituted
as a refusal on your part and a breach of this agreement invoking the tacit acquiescence and your
forfeiture and waiver of all rights and full consent to every provision of the agreement and the
penalties and assessment and fees associated therewith.

10282. PROOF OF CLAIM, that you provide a list of all of your subsidiaries, EIN numbers and the like,
plus a copy of your COMPREHENSIVE ANNUAL FINANCIAL REPORT for the past 10 years inclusive of
notes, ledgers, references, with term definitions within the next 14 calendar days, as the custodian
of record for this account, you are to highlight the Association of this account within those records,
failure to do so will invoke the default principles of this agreement and your full and complete
consent with all of the terms and conditions as well as penalties associated thereto, hereto,
therewith.

10283, PROOF OF CLAIM, that you will not attempt to circumvent the process after default, or after
your consent and approval and agreement to this presentment, and.that you agree that any attempt
to circumvent the process shall invoke and cause to be placed in full affect the treble damage
provision of this agreement plus, penalties, fines, assessment, fees.

10284, PROOF OF CLAIM, that you agree that if you should in.any way attempt to evade, and or provide
a general response, and or refuse to respond, and or refuse to provide the evidence and information
and/or documents and/or records demanded, that you are guilty of fraud, deception, racketeering,
and you will not object to your full prosecution as an organization with the co- ‘conspirators mainly
your Board of Directors if you are a corporation, with a. minimum jail time of five years day for day
and a maximum not-to exceed that of 65% of a:proscribed law. And that such failure and/or refusal
on your part shall constitute your binding,and willful consent to the relinquishing of the total value
of the claim of this agreement, payable on demand with your waiver to a defense, and or a trial, and
or hearing, and or notice, and or presentment,-and or right to review and or right to appeal and or
right to object!

i. CAVEAT

10285. Please understand that while the Undersigned wants, wishes and desires to resolve this matter
as promptly as possible, the Undersigned can only do so-upon Respondent(’s) “official response’ to
this Conditional Acceptance for Value and cotinter offer/claim for Proof of Claim by Respondent(’s)
providing the Undersigned with the requested and necessary Proof of Claims raised’ herein above.

10286. Theréfore, as the Undersigned is-not a signatory; NOR a party, to your “social compact” (contract)
known as the Constitution (Charter) of the. UNITED ‘STATES; NOR noticed NOR cognizant, of any
agreement/contract between the UNITED STATES, and the Undersigned.and specifically any obtained
through FULL DISCLOSURE and containing any FAIR/VALUABLE CONSIDERATION therein, which would
act/operate to create and establish a “relationship” (nexus) and thereby; and therein, bind the
Undersignied to the specific “source of authority” for the cfeation and existence of the alleged
statute(s)/law(s) as contained and allegedly. promulgated within the,“Code” known as the United
States Code; which, with the privity of contract or contract itself. would thereby; and therein, create
and-establish legal force and or effect of said statute(s)/law(s) over and upon the Undersigned;- and,
would also act/operate to subject the Undersigned to the “statutory jurisdiction” of the UNITED
STATES, its laws, venue, jurisdiction, and the like of its commercial courts/administrative
tribunals/units and thereby; and therein, bind the Undersigned to said courts/administrative
tribunal’s/unit's decisions, orders, judgments, and the like; and spécifically as within the above
referenced alleged Commercial/Civil/Cause; and, which would act/Gperate to establish and confer
upori said court/administrative tribunal/unit the necessary requirement/essential of “subject-matter
jurisdiction” without which it is powerless to move In any action other than to dismiss. And as a result

Page 7412

 
Doc I.D. #: 2019-0211M1221MMLIC-WBF4UJCSM~ADDEN1°

thereof the parties agree that any statute and/or code introduced by the United States Congress and
or state legislature under its non-governmental capacity i.e, it’s “corporate business commercial
transacting capacity”, are not binding on any of the parties, and cannot be introduced and or used as
any justification for any proceeding, and/or procedure, and or remedy respecting this matter. That
the arbitration process is binding on all parties and Is the sole and exclusive remedy for redressing any
issue associated with this agreement. That this agreement supersedes and predates as well as
replaces any and all prior agreements between the parties, and is binding on all parties and
irrevocable, and the parties agreed to the terms and conditions of this agreement upon default of the
defaulting party as of the date of the default, that the value of this agreement is $1,275,000 (ONE
MILLION TWO HUNDERED SEVENTY FIVE THOUSAND DOLLARS), the amount demanded
is..$1,275,000). The Undersigned once more respectfully requests the Respondent(s} provide said
necessary Proof of Claims so as to resolve the Undersigned’s confusion and concerns within this/these
matter(s). Otherwise, the Undersigned must ask, “What is the Undersigned’s remedy?”

10287. THEREFORE, as Respondent(s) have superior knowledge of the law, and as custodian of record
has access to the requested and necessary Proof of Claims, and otherwise being in a ‘catbird’s seat’
to provide the requested and necessary Proof of Claims raised herein above, Respondent(s) is able,
capable, and most qualified to inform the Undersigned on those matters relating to and bearing upon
the above referenced alleged CIVIL/COMMERCIAL/Cause and thereby; that there is a-duty on the
part of the parties to communicate and/or respond to the aforementioned proof of claim and/or.
demand associated with this self-executing binding irrevocable contractual agreement coupled with
interests and therein, has an obligation to clear-up ail confusion arid concerns in sald.matter(s) for the
Undersigned as to the nature and cause of said process(s), ‘proceeding(s), and the’ like as well as the
lawfulness and validity of such to include; inter ali, all decisions, orders, and the {ike within; and arising
from, all such within said Commercial/Civil/Cause.

10288, The Undersigned herein; and hereby, provides the Respondeht(s) ten (10) Calendar days; to
commence the day after receipt of this Conditional Acceptance for Value and counter offer/claim for
Proof of Claim, in which to gather and provide. the Undersigned with the requested and‘nécessary
Proof of Claims raised herein above, with. the instruction, to. transmit said. Proof.of Claims to the
Undersigned and the below named Notary/Third Party, and or thelr representative as stiptilated and
attached hereto if applicable, for the sole purpose of certifying RESPONSE or want thereof from
Respondent(s). Further, the Undersigned herein; and hereby, extends to the Respondent(s) ‘the offer
for an additional ten (10) Calendar days in which to provide the requested arid necessary Proof of
Claims raised herein above. if Respondent(s) desires the additional ten (10) Calendar days,
Respondent must cause to be transmitted to the Undersigned and the below named Notary/Third
Party etc. al; a signed written REQUEST. Upon receipt thereof, the extension is automatic, however,
the Undersigned strongly recommends the Respondent(s) make request for the additlonal ten (10)
Calendar days well before the initial ten (10) Calendar days have elapse to allow for mailing time.
NOTICE: Should Respondent(s) make request for the additional ten.(10) Calendar days, sald request
will be deemed “good faith” on the part of Respondent(s) to perform to this offer.and: ‘provide the
requested and necessary Proof of Claims. Should Respondent(s) upon making request’ for the.
additional ten (10) Calendar. days, of which there will be, carinot be, and shall not bé any extension as
the aforementioned requested information: is: required to be readily ¢ avallable for inspection and -
review Upon demand, then fail or otherwise ‘refuse to provide the. fequested and: necessary | Proof of
Claims,.and/or fails to provide the: specific information: in full detail -as specifi ed according to the: terms
of this agreement, and or shall cause to have presented a nonresponse, ‘and ora general response,
and or a nonspecific response, which shall only coristitute as an attempt to evade, to avoid, to delay,
sald act(s} on the part of Respondent(s) shall be deemed and evidenced as ah attempted constructive
fraud, deception, bad faith, and the like upon Respondent's (s’) part and further attempts to cause an
inflict Injury upon the Undersigned. Further, the Undersigned herein. strongly recommends to
Respondent(s) that any Proof of Clalms and request for the additional ten (10) ‘Calendar days be
transmitted “Certified” Mail, Return Receipt Requested, and the contenits therein under Proof of
Mailing for the good of all concerned.

10289, Should the Respondent(s) fail or otherwise refuse to provide the requested and necessary Proof
of Claims raised herein above within the expressed period of time established and set-hérein above,
Respondent(s) will have failed to State any claim upon which relief can be granted. Further,
Respondent(s) will have agreed and consented through “tacit acquiescence” to ALL the facts in
relation to the above referenced alleged Commercial/Civil/Cause, as raised herein above as Proof of
Claims herein; and ALL facts necessarily and. of consequence arising there from, are true as they

Page 8 | 12

 
Doc i.D. it: 2019-0211M1221MMLIC-WBF4UJCSM-ADDEN 1°

operate in favor of the Undersigned, and that said facts shall stand as prima facle and ultimate (un-
refutable} between the parties to this Conditional Acceptance for Value and counter offer/claim for
Proof of Claim, the corporate Government juridical construct(s) Respondent(s) represents/serves, and
ALL officers, agents, employees, assigns, and the like in service to Respondent(s), as being undisputed.
Further, failure and/or refusal by Respondent(s) to provide the requested and necessary Proof of
Clainis raised herein above shall act/operate as ratification by Respondent(s) that ALL facts as set,
established, and agreed upon between the parties to this Conditional Acceptance for Value and
counter offer/claim for Proof of Claim, are true, correct, complete, and NOT misleading.

I. ARBITRATION- AN ADMINISTRATIVE REMEDY COGNIZABLE AT COMMON-LAW

10290, ADDITIONALLY it is exigent and of consequence for the Undersigned to inform Respondent(s}, in
accordance with and pursuant to the principles and doctrines of “clean hands” and “good faith,” that
by Respondents(s) failure and or refusal to respond and provide the requested and necessary Proof
of Claims raised herein above and thereby; and it shall be held and noted and agreed to by all parties,
that a general response, a nonspecific response, or a failure to respond with specificities and facts and
conclusions of common law, and or to provide the requested information and documentation that is
necessary and in support of the agreement shall constitute 4 failure and a deliberate and intentional
refusal to respond and as a result thereby and or therein, expressing the defaulting party’s consent
and agreement to said facts and as a result of the self-executing agreement, the following is
contingent upon their failure td respond.in good faith, with specificity, with facts and conclusions of
common-law to each ‘and every averment, condition, and/or claim raised; as they operate in favor of
the Undersigned, through “tacit acquiescence,” Respondent(s) NOT ONLY expressly affirm the truth
and validity of said facts set, established, and agreed upon between the parties to this Conditional
Acceptance for Value and counter.offer/claim for Proof of Claim, but Respondent(s); having agreed
and consentéd to Respondent(s) having a duty and obligation to provide the requested and necessary
Proof of Claims raised herein above, will create and establish for Respondent(s) an estoppel in this
matter(s), and ALL matters relating hereto; and arising necessarily therefrom; and,

10291. In accordance with and pursuant to. this agreement; a contractually (consensual) binding
agreement between the parties to this Conditional Acceptance for Value and counter offer/claim for
Proof of Claim to include the corporate Government. Agency/Department construct(s) whom
Respondent(s) represents/serves; as well as, ALL officers, agents, employees, assigns, and the like in
service to Respondent(s} will not argue, controvert, oppose, or otherwise protest ANY of the facts
already agreed upon by the parties set and established herein; and necessarily and of consequence
arising therefrom, in ANY future remedial proceeding(s)/actlon(s), including binding arbitration and
confirmation of the award in the District Court of the. United States at-any competent court under
original jurisdiction, in accordance with. the general principles of non-statutory Arbitration, wherein
this Conditional Acceptance for the Value/Agreement/Contract no. 2019- 01091221MMLIC-.
WBE4UJCSM-U123899811° constitutes an agreement of all interested parties in the event of a
default and acceptance through silence/failure to respond when a request for summary disposition
of any claims or particular issue may be requested and decided by the arbitrator, whereas a
designated arbitrator shall be chosen at random, who is duly authorized, and i in the event of any
physical or mental incapacity to act as arbitrator, ‘the Undersigned. shall retain the authority to-select -
any. neutral{s)/arbitratar(s) that qualify, pursuant to the common law tight. to arbitration, as the
arbitration procass is a private remedy’ ‘decided upon between the parties, and with respects this
agreement, the defaulting party walves any and all rights, services, notices, and consents t6 the
undersigned and or the undersigned’s representative selection of.the arbitrator thereby constituting
agreement, and any controversy or ‘claim arising out of or relating in. any way to. this Agreement or
with regard to its formation, interpretation or breach, and any issues of substantive or procedural
arbitrability shall' be. settled by arbitration, and the arbitrator may hear and decide the controversy
upon evidence produced although a party who was duly notified of the arbitration proceeding did not
appear; that the Undersigned deems necessary to enforce the “good faith” of ALL parties hereto
within without respect to venue, jurisdiction; law, and forum the Undersigned deems appropriate.

10292. Further, Respondent(s) agrees the Undersigned can secure damages via financial lien on assets,
properties held by them or on their behalf for ALL. injuries sustained and inflicted upon the
Undersigned for the moral wrongs | committed against the Undersigned-as set, established, agreed and
consented to herein by the parties hereto, to include but not-limited to: constitutional impermissible
misapplication of statute(s)/law(s) in the above referenced alleged Commercial/Civil/Cause; fraud,
conspiracy (two or more involved); trespass of title, property, arid the like; and, ALL other known and

Page 9412

 

 
Doci.D. 4: 2019-0211M1221MMUC-WBF4UJCSM-ADDEN1°

unknown trespasses and moral wrongs committed through ultra vires act(s) of ALL involved herein;
whether by commission or omission. Final amount of damages to be calculated prior to submission of
Tort Claim and/or the filing of lien and the perfection of a security interest via a Uniform Commercial
Code financing 1 Statement; estimated in excess of TEN (10) Million dollars (USD- or other lawful
money or currency generally accepted with or by the financial markets in America}, and notice to
Respondent(‘s) by invoice. Per Respondent(’s) failure and or refusal to provide the requested and
necessary Proof of.Claims and thereby; and therein consenting and agreeing to ALL the facts set,
established, and agreed upon between the parties hereto, shall constitute a self-executing binding
irrevocable durable general power of attorney coupled with interests; this Conditional Acceptance for
Value and counter offer/claim for Proof of Claim becomes the security agreement under commercial
law whereby only the non-defaulting party becomes the secured party, the holder in due course, the
creditor in and at commerce. It is deemed and shall always and forever be held that the undersigned
and any and all property, interest, asséts, estates, trusts commercial or otherwise shall be deemed
consumer and household goods not-for-profit and or gain, private property, and exempt, not for
commercial use, nontaxable as defined by the Uniform Commercial Code article 9 section 102 and
article 9 section 109 and shall not in any point and/or manner, past, present and/or future be
construed otherwise- see the Uniform Commercial Code article 3, 8, and 9.

10293. Should Respondent(s} allow the ten (10) Calendar days or twenty (20) Calendar days total if
request was made by signed written application for the additional ten (10) Calendar days to elapse
without providing the requested and necessary Proof.of Claims, Respondent(s) will go into fault and
the Undersigned will cause to be transmitted a Notice of Fault and Opportunity to Cure and Contest
Acceptance to the Respondent(s); whereln, Respondent(s) will be given an additional three (3) days
(72 hours) to cure Respondent's (s’) fault, Should Respondent(s) fail or otherwise refuse to cure
Respondent’s(s’) fault, Respondent will be found i in default and thereby; and therein, Respondent will
have: established Respondent’s(s’) consent and agreement to the facts contained within this
Conditional Acceptance for Value.and counter offer/claim for Proof of.Claim as said facts operate in
favor of the Undersigned; e.g., that. the judgment of alleged “court of record” within the above
referenced alleged Commercial/Ci ivil/Cause is VOID AB INITIO for want of subject-matter
jurisdiction of said venue; insufficient document (information) and affidavits in'support thereof for
want of establishing a claim of debt; want of. Relationship with the “source of authority” for said
statute(s}/law(s) for want of privity of contract; or contract Itself: improperly identified parties to said
judgment, as well as said dispute/matter’ and, Respondenit(s) agrées and consents that Respondent(s)
does have a duty and obligation to Undersigned; ‘as well as the corporate Government
Department/agency construct(s) Respondent(s) represénts/serves, to correct the record in the above
referenced alleged Commercial/Civil/Cause and thereby; and therein, release the indenture
(however termed/styled) upon the Undersigned and cause the Undersigned to be restored ta liberty,
and reledsing the Undersigned’s property rights, as wall as ALL property held under a storage contract
in the. “name” of the all-capital-letter “named” défendant within the above referenced alleged
Commercial/Civil/Cause within the alleged commercially “bonded” warehousing: agency d.b.a., for
the commercial corporate Government construct-d.b;a. the United States. That this presentmentis to
be construed contextually and not otherwise, and that if any portion and/or provision contained
‘within this presentment, this self-executing binding irrevocable contractual agreement coupled with
interests, is deemed non-binding it shall in no way affect any other. portion of this presentment. That
the arbitrator is permittéd and allowed: to adjust the arbitration award to no less than two times the
original value of the propertiés associated with this agreement, plus the addition of fines, penalties,
and other assessments that are deemed reasonable to the arbitrator upon presentment of such claim,
supported by prima facie evidence of the claim.

10294. The defaulting party will be estopped from maintaining or enforcing the. original
offer/presentment; i.e., the above referenced alleged Commerctal/Civil/Cause as well as ALL
commercial paper (negotiable instruments) therein, within any court or adniinistrative tribunal/unit
within any venue, jurisdiction, and forum the Undersigried may daem appropriate to proceed within
in the event of ANY and ALL breach(s). of this agreemént by Respondent(s) to compel specific
‘performance and or damages arlsing from: Injuries there from. The defaulting party will be foreclosed
by laches and or estoppel from maintaining or enforcing the original offer/presentment. in any mode
or manner whatsoever, at any time, within any proceeding/action. Furthermore, the respondents are
foreclosed against the enforcement, retaliation; assault, infringement, ‘imprisonment, trespass upon
the rights, properties, estate, person whether legal, natural or otherwise of the. presenter/petitioner
and/or his interest and/or his estate retroactively, at present, post-actively, forever under any
circumstances, guise; and or presumption!

Page 10] 12
Doc 1.D. #: 2019-0211M1221MMLIC-WBF4UICSM-ADDEN1®

Iv. NOTICE OF COMMON-LAW ARBITRATION:

10295. Please be advised that in-as-much as the Undersigned has “secured” the “interest” in the “name”
of the all-capital-letter “named” defendant as employed/used upon the face; and within, ALL
documents/instruments/records within the above referenced alleged Commercial/Civil/Cause, to
include any and all derivatives and variations in the spelling of said “name” except the “true name” of
the Undersigned as appearing within the Undersigned’s signature block herein below, through a
Common-Law Copyright, filed for record within the Office of the Secretary of State, of NEW YORK and
or Las Vegas State of Nevada, and, having “perfected said interest” in same through incorporation
within a Financing (and all amendments and transcending filings thereto), by reference therein, the
Undersigned hereby; and herein, waives the Undersigned’s rights as set, established, and the like
therein, and as “perfected” within said Financing Statement acting/operating to “register” said
Copyright, to allow for the Respondent(s) to enter the record of the alleged “court of record” within
the above referenced alleged Commercial/Civil/Cause for the SOLE purpose to correct sald record
and comply with Respondent’s{s’) agreed upon duty/obligation to write the “order” and cause same
to be transmitted to restore and release the Undersigned, the Undersigned’s corpus, and ALL property
currently under a “storage contract” under the Undersigned’s Common- Law Copyrighted trade-name;
ie, the all-capital-letter “named” defendant within the above referenced alleged
Commercial/Civil/Cause, within the alleged commercially “bonded” warehousing agency d,b.a. the
commercial corporate Government juridical construct d.b.a, the United States, Please take special
note, that the copyright is with reference to the name and Its direct association and/or correlation to
the presenter,

10296, NOTICE: That the arbitrators “must not necessarily judge according -to the strict law but-as a

general rule ought chiefly to consider the principles of practical business" Norske Atlos insurance cov London Genero!
Insurance Co (1927) 28 Lloyds List Rap 104

. "y

internationally accepted principles of law governing contractual relations"! 2utsche Schochtbau v AAs al-
Xhaimah Notional Oif Co [1890] 1 AC 295}
If the contract (valid or otherwise) contains-an arbitration clause, then the proper.forum. to

determine whether the contract is void or not, is the: arbitration tribunal, [Far example; see Heyman v Darwins
dtd. {1942} AC 356)

. That any determination by the arbitrator is binding upon all pacties, and that all parties agree to ablde by the dacision of the arbitrator, that the arbitrator
is to réndera decision based upon the facts and conclusions as presented within the terms and conditions 6f the contract. Any default by any party must
be supported by proof and evidence of sald default, that default shall sarve as tacit acquiescence on behalf of the party who defaulted as having agreed
to the terms and conditions assoctated with the self-executing binding irrevocable contract coupled with interests: That the arbltratar Is prohibited from
considering and/or relying on statutary law, as it has been held that any time any party relies on or enforces a statute, they possess no Judictal power

‘ “A judge ceases to set as a judicial officer because the governing principals of administrative law provides that courts are prohibited from substituting

their evidence, testimony, recard, arguments and rationale for that of the agency. Additional

y, courts are prohibited from their substituting thelr
judgments for that of the agency.” A/S! v US, 568 F2d 284.

. *..Judges who become involved in enforcement of mere statutes (civilor erlealnal in nature and otherwise), act as mere “clarks” of the involved agency...”
K.C, Davis, ADMIN. LAW, Ch. 1 (CTP. West's 1965 Ed}

. *,athele supposed court" becaming thus a court of limited Jurisdiction’ as a mere extenston of the Involved agency for mere suparior reviewing purposes.”
KC. Davis, ADMIN. LAW, P. 95, (CTP, 6 Ed, West's 1977) FRC v GLE. 281 US 464; Keller v PE, 261 US 428.

‘ “When acting to. enforce a statute, the Judge of the Municipal court is acting an admtalstrative officer and not-as a ludiclat capacity; courts in
administrating or enforcing statutes do ot act judictatty. but, merely ‘admninistétialty,* Thompsen v Smith, 155. Va, 376. 154 SE 883,71 ALR 604.

. “It is basic ia our law that an administrative agency may act only within the: ‘area of jurisdiction markad out for it by laiv, if an individual dogs not come
within the coverage of the particular agency's enabling legislation the agency Is without power to. take any dction Which affects him.” Endicott v Perkins,
317 US $01

* “itis not every act, legislative In form, that is law, Law Is something more thani mere wil exerted asan act of ‘power. Arbitrary power, enforcing its edicts
to tha injury of the person and property of its subjects isnot taw." Hurtado ve California (1884) tio us $15 (1984).

. Some of the aforementioned cases are not published, h thiede are still f damental principles of law, and one‘of the fundamental principles of

 

arbitration is that the arbiteator sits as Judge over the facts, and as such to preserve the sanctity of the process an arbitrator receives the same immunity
as a fudge and Is exempt from prosecution and or feviow, unless it can be proved that the arbitrator intentionally lgnated the evidence and acted in
consplracy to defraud tha parties.

10297, As the Undersigned has no desire NOR wish to. tle the hands of Respondent(s) in performing
Respondent’s(s’) agreed upon duty/obligation as set; established, and agreed upon within this
Conditional Acceptance for Value and counter offer/clalm for Proof of Claim and thereby create/cause -

a “breach” of said contractually binding agreément on the part-of the Respondent(s), Respondent(s)
is hereby; and herein, NOTICED that if this waiver of sald Copyrigtit i is not liberal, NOR extensive
enough, to allow for the Respondent(s) to specifically perform all duties/obligations as set,
established, and agreed upon within the Conditional Acceptance for Value and counter offer/claim

Page 11] 12

 
Doc (0. #: 2019-0211M1221MMUC-WBF4UJCSM-ADDEN 1?

for Proof of Claim: Respondent(s) may; in “good faith” and NOT in fraud of the Undersigned, take all
needed and required liberties with said Copyright and this waiver in order to fulfill and accomplish
Respondent’s(s’} duties/obligations set, established, and agreed upon between the parties to this
agreement.

10298. if Respondent(s) has any questions and or concerns regarding said Copyright and or the waiver,
Respondent(s} is invited to address such questions and or concerns to the Undersigned in writing, and
causing said communiqués to be transmitted to the Undersigned and below named Notary/Third
Party, The respondents have acted as if the contract quasi-or otherwise does not place a binding
obligation upon their persons, upon their organizations, upon their institutions, upon their job
qualifications, and. breaching that obligation breaches the contract, for which they cannot address
due to the direct conflict of interest. It is as a result of that conflict of interest that binding arbitration
shall be instituted

10299. Your failure to respond, and this would include each of the respondents by their representative,
and if represented by the Atty. Gen., such representation must be responsive for each State and/or
State organization/department/agency, separately and severally to each of the points of averment,
failure to. respond to a single point of averment will constitute acquiescence, forfeiture, and a waiver
of all rights with respects all of the points raised in this presentment.

Vv. NOTICE TO AGENT IS NOTICE TO PRINCIPLE AND VICE VERSA

10300. NOTICE: Ih this Conditional Acceptance for Value and counter offer/claim for Proof of Claim(a)
the words “include,” “includes,” and “including,” are not limiting; (b) the word “all” Includes “any”
and the word “any” includes “all”; (c) the word “or” is not exclusive except When used in conjunction
with the word “and”; as in, “and/or”; and (d) words. and terms (i} in the singular number include the
plural, and In the plural, the singular; (ii) in the masculine gender include both feminine and neuter.

10301, This presentment shall constitute a CLAIM against the assets of your institution and Is valid upon,

your failure to comply with the requirement of this agreement and to VALIDATE NOT VERIFY THE
COMPREHENSIVE ACCOUNTING!

10302, NOTICE: All titles/names/appellations of corporate Government juridical constructs, and
branches, departments, agencies, bureaus, offices, sub-whatever’s, and the like thereof, include any
and all derivatives and variations in the spelling of said titles/names/appellations.

10303, NOTICE: Any and ail attempts at providing the requested and necessary Proof of Claims raised
herein above; and, requesting the additional ten (10) Calendar days in which to provide same; and, to
address any and all questions and concerns to the Undersigned in regards to. the Stated Copyright and
waiver herein expressed, in any manner other than that provided for herein will be deemed non-
responsive.

The Undersigned extends to the Respondent(s) the Undersigned’s appreciations and thanks for
Respondent’s(s) prompt attention, response, production of above Proof(s) of Claim and assistance In
this/these matter(s). This presentment is not to be construed as an acceptance and/or application arid/or
subscription and/or request for license, admittance to any jurisdiction quasi-or otherwise. But shall
remain as a direct objection to any and all claims to the contrary.

Sincerely,

eo

Without Recourse

 

CH
e arlo E, Castro a Natural Ma
A frahalency
Magdalenf/Dumancela Castro a Natural Woman

2019-01091221MMUC-WBF4UJCSM—-U123899811¢ Is secured and reserved with all tights retained, Private Property no trespass

permitted or allowed under common law testietions and prohibitions,

(THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)

Page 12|12

 

 
Case 2:17-cv-04375-JS-GRB Document 39-1 Filed 04/03/19 Page 70 of 74 PagelD #: 656

 

Exhibit - C

 

 

 

 

Detail of Exhibits:
1.) Notice of Fault in Dishonor 2pages

 

 

 
2019-0316122 1MMUC-WBF4UJCSM-U123899811° is secured and reserved with all rights retained, Private Property no trespass permitted or allowed under

common law restrictions and prohibitions.

NOTICE OF FAULT IN DISHONOR
(Opportunity to Cure)
SERVED OR PRESENTED via the: UNITED STATES POSTAL SERVICE
by the UNITED STATES POST OFFICE via First Class Postage Prepaid
CERTIFIED MAIL NO.: 7017 2680 0000 4888 5563

Notice date: March 18, 2019

Claimant(s): Mario E. Castro and Magdalena Dumancela Castro
419 West Hills Rd.
Melville, N.Y. 11747

Respondent(s):

TO: THE BANK OF NEW YORK MELLON

Attention: Charles W. Scharf, Chair and CEO of

BANK OF NEW YORK MELLON

24 Greenwich Street, N.Y., New York 10286

Account No.: 0578156729 and 0126376016 *
CERTIFIED MAIL NUMBER: 7017 2680 0000 4888 5471

To: SHELLPOINT MORTGAGE SERVICING and or/their
Successor and assigns

c/o Jack Navarro (CEO}

Po Box 10826 Greenville, $.C. 29603-0826

Account No.: 0578156729 *

CERTIFIED MAIL NUMBER: 7017 2680 0000 4888 5495

To: THE BANK OF NEW YORK MELLON

c/o AKERMAN LLP ATTENTION : Natsayi Mawere, Joseph DeFazio
666 Fifth Avenue 20¢ FI., New York, N.Y., 10103

Account No. 0578156729

CERTIFIED MAIL NUMBER: 7017 2680 0000 4888 5488

To: REAL TIME SOLUTIONS

Attention: Eric C. Green (CEO)

1349 Empire Central Drive, Dallas, T.X. 75247
Account No:0126376016

CERTIFIED MAIL NUMBER:

7017 2680 0000 4888 5501.

"The Treasurer of The United States

Bank of America N.A. (merged with Countrywide FSB)

c/o: Bank of America Corporation - att: Brian Moynihan (CEO)
100 N. Tyron Street, Charlotte, North Carolina 28255
Account# 126376008/ Account# 1263760016

CERTIFIED MAIL NUMBER: 7017 2680 0000 4888 5518

United State of America

UNITED STATES ATTORNEY GENERAL at U.S. Department of Justice
Address: 950 Pennsylvania Avenue, NW Washington, DC 20530-0001
CERTIFIED MAIL NUMBER: 7017 2680 0000 4888 5532

To: The NEW YORK STATE Supreme Court

Honorable Chief Judge Janet DiFiore

Address: 230 Park Ave, suite 826 New York, N.Y. 12207
CERTIFIED MAIL NUMBER: 7017 2680 0000 4888 5556

Office of the NY State Comptroller

Att: Thomas P. DiNapoli - NYS Comptroller

59 Maiden Ln #31, New York, N.Y. 10038

CERTIFIED MAIL NUMBER: 7017 2680 0000 4888 5570

To: State of NEW YORK Attorney General’s Office
Attorney General: Letitia James

Address: Office of The Attorney General

The Capitol, Albany, N.Y. 12224-0341

CERTIFIED MAIL NUMBER: 7017 2680 0000 4888 5303

To: The United States House of Representatives

New York State Congressman - Thomas Suozzi 3rd District
478 A Park Ave, Huntington, N.Y. 11743

CERTIFIED MAIL NUMBER 7017 268 0000 4888 5327

PGI/2

Office of The Treasurer and or their assigns

1500 Pennsylvania Ave. NW Room 2134

Washington, District of Colombia 20220

CERTIFIED MAIL NUMBER: 7017 2680 0000 4888 5525

To: the United States Supreme Court

chief justice John Glover Roberts Jr.

Address: 1 First St NE, Washington, DC 20543
CERTIFIED MAIL NUMBER: 7017 2680 0000 4888 5549

To: The United States Department of Agriculture

Fiscal Service, Director of the Finance Office

Address: 1400 independence Avenue, SW, Washington, DC 20250
CERTIFIED MAIL NUMBER: 7017 2680 0000 4888 5563

The Governor of The State of New York

Honorable Andrew M. Cuomo Governor of New York State
NYS State Capitol Building, Albany, N.Y, 12224

CERTIFIED MAIL NUMBER: 7017 2680 0000 4888 5587

To: New York State Assembly

att: Steve Stern Assemblyman 10* District

630 New York Avenue, Suite D, Huntington, N.Y. 11743
CERTIFIED MAIL NUMBER: 7017 2680 0000 4888 5310

To: The United States District Court

Eastern District Division of New York

100 Federal Plaza, Central Islip, N.Y. 11722

case no: 2:17 cv-04375

CERTIFIED MAIL NUMBER: 7017 2680 0000 4888 5334

 
Reference: Agreement/Contract No.: 2019-01091221 MMLIC-WBI4UJCSM-U123998110 -
Addendum to Agreement/Contract LD,: 2019-02 11M1221MMLJIC-WBF 40 ICSM-ADDENLO

This communication is to inform you that you are in default of the agreement, and as per the terms of the
agreement to which you have not complied with, you have consented and agreed to all the terms and conditions
contained therein including but not limited to the “SELF-EXECUTING IRREVOCABLE DURABLE POWER OF ATTORNEY
COUPLED WITH INTEREST.”

if you did not receive a copy of the original contract communication and or the original addendum to contract in
the form of the Original contract communication, and were not aware of its existence, you have three (3) days, (72) hours
in which to provide proof of such non-receipt, this is a good faith effort in providing you with an Opportunity to cure your
ncludes as an exclusive remedy arbitration, this remedy is only available respecting
the issue of default, whereby you prove based ona preponderance of evidence that you had not received a copy of the
original contract communication and or the original addendum to contract in the form of the original contract
communication which includes the “SELF-EXECUTING IRREVOCABLE DURABLE POWER OF ATTORNEY COUPLED WITH
INTEREST.” If you do not provide such proof of non-receipt or provide proof that you have indeed responded to each and
every point of averment or proof of claim within the 10 day allotted time or within the additional three (3) days, (72)
hours specified in the Addendum within the 3 days as referenced above pertaining to this notice, you will be in “default”
and we will do this, we will proceed to get a judgment against you through arbitration.

You may or may not be aware, that all the elements of a contract having been met, that the original contract
communication and or the original addendum to contract in the form of the original contract communication which
includes the “SELF-EXECUTING IRREVOCABLE DURABLE POWER OF ATTORNEY COUPLED WITH INTEREST,” supersedes
any and all previous contracts between the parties, and is a legally binding contractual! obligation upon all parties
associated thereto. ,

This is a legal communication, you are to take legal/ Judicial/special/exceptional notice as there may be dire and
irreparable consequences that may affect you individually, professionally, legally, corporately,

The three (3) day, (72) hour timeframe commences upon receipt of this notification, and is only applicable
within the confines of the original contract communication and or the original addendum to contract in the form of the
original contract communication which includes the “SELF-EXECUTING IRREVOCABLE DURABLE POWER OF ATTORNEY
COUPLED WITH INTEREST,” terms of agreement.

Thank you for your consideration...
Of this presentment take due Notice and heed, and govern yourself accordingly.

NOTICE TO AGENT IS NOTICE TO PRINCIPLE AND VICE VERSA

     

   
 
 
 

 

Sincerely,
Without Recourse ig AMV AS Stig Pk
MA, tele 2 Ligh?
Mario E. Castro a N; . a Date: :
/ (ow, A, A, oh 2 y 9 fer ES Sti 8o of

 

Magdalena/Dumancela Castro a Natural Woman Date:

(THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK}

Pg. 2/2

 

 
Case 2:17-cv-04375-JS-GRB Document 39-1 Filed 04/03/19 Page 73 of 74 PagelD #: 659

Exhibits - D

 

Detailed Schedule of Exhibits:

 

 

 

1. True and correct copy of Monthly Statement by Shellpomt — with redacted information (1 Page);

 

2 pages total including this cover sheet

 

 

 

 

 

 
Shelipoint

Mortgage Servicing
DO NOT SEND MAIL OR PAYMENTS TO THIS ADDRESS
P.O, Box 619063 « Dallas, TX 75261-9063

9-811-05594-001 101 1-003-1-000-010-000-000
peg yep tof Efe gg yeep Ee tp propyl]
singe MARIO E CASTRO

: 419 W HILLS RD
MELVILLE NY 11747-1045

 

 

MORTGAGE STATEMENT
SiatehientDater G8/20 19
Account Number 0578156729
Next Due Date 02/01/2019
Amount Due $99,168.51

if payment is received after 02/16/2019, $0.00 late fee may be assessed.

 

866-316-4706
www.shellpointmtg.com

Phone:
Website:

 

Explanation of Amount Due

 

 

 

 

 

 

 

 

 

 

 

 

01/02/2019 Property Inspection Disbursement

Principal $833.49
Interest $689.04
Escrow (Taxes and Insurance) $1,068.30
Regular Monthly Payment $2,590.83
Total Fees and Charges $15.00
Overdue Payment $96,562.68
Total Amount Due $99,168.51
Account Information
Outstanding Principal $270,495.19 Past Payments Breakdown
Deferred Balance 130,452.95 7 7
interest Rate 3.5000% Paid Last Paid Year to
Prepayment Penalty None Principal 0.00 $0.00
Property Address: 419 W HILLS ROAD rincipa $0. .
MELVILLE NY: 11747 Interest $0.00 $0.00
Contractual Due Date: November 1, 2015 | | Escrow $0.00 $0.00
Current Escrow Balance: -$41,046.52 | | Fees/Late Charges $0.00 $0.00
Unapplied Partial Payment $0.00 $2,404.47
Total $0.00 $2,404.47
Transaction Activity (12/18/2018 - 01/17/2019)
Date Description Charges Payments
$15.00 $0.00

 

 

Important Messages

 

*Partial Payments: Any partial payments that you make are not applied to your mortgage, but instead are held in a separate suspense
account according to applicable state law. If you pay the balance of a partial payment, the funds will be applied to your mortgage.

 

 

Additional Messages

Delinquency Notice**

 

Federal law requires us to tell you how we collect, share, and protect your
personal information. Our Privacy Policy has not changed. You can review
our policy and practices with respect to your personal information at
www.shellpoinimtg.com or request a copy to be mailed to you by

calling us at 866-316-4706,

For questions regarding the servicing of your loan, please
contact customer care at 866-316-4706.

Repayment options may be available to you. Call
866-316-4706 to discuss payment arrangements. Failure to
act on this matter may result in-us exercising our legal
rights as permitted by the contract and applicable state
laws.

f For information about your payments, total amount due, and
any additional payment history, see reverse side.

 

 

 

You are late on your mortgage payments. Failure to bring your loan
current may result in fees and foreclosure ~ the loss of your home. As of
01/18/2019, you are 1,174 days delinquent on your mortgage loan.

Recent Account History
o Payment due 08/01/18:
o Payment due 09/01/18:
o Payment due 10/01/18:
o Payment due 11/04/18:
o Payment due 12/01/18:

unpaid balance of $83,623.53
unpaid balance of $2,590.83
unpaid balance of $2,590.83
unpaid balance of $2,590.83
unpaid balance of $2,590.83
o Payment due 01/01/19: unpaid balance of $2,590.83
o Payment due 02/01/19: current payment due

o Total: $99,168.51 due. You must pay this amount to bring your loan
current.

If You Are Experiencing Difficulty: Please refer to the back of this statement
for additional messages about mortgage counseling and assistance.

 

Detach and return with payment.

§ Shellpoint

Mortgage Servicing
Loan Number: 0578156729
MARIO E CASTRO

Property Address:
419 W HILLS ROAD
MELVILLE NY 11747

SHELLPOINT MORTGAGE SERVICING
PO BOX 740039
CINCINNATI OH 45274-0039

VALINE DALE spd tog fete ted pesgeg Aftab ll

 

Amount Due

 

02/01/2019
$99, 168.51

Payment Due Date
Total Amount Due
$0.00 late fee may be charged after 02/16/2019

 

Please wnte clearly inside space provided

 

Payment Amount

 

Additionat Principal

 

Late / Other Charges

 

Additional Escrow

 

AEA | A iAH

Total Amount Enclosed
(Please do not send cash)

 

 

 

 

0100108198080000777249002590830025908305781L5b729L02011LI0eLbi Ie

 

 

 
